Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 1 of 148 PageID# 461




                           Exhibit 3
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 2 of 148 PageID# 462


                                                                       Page 1
     1                  ROUGH ASCII - UNPROOFREAD
     2        ------------------------------------------
                          ROUGH DRAFT DISCLAIMER
     3        ------------------------------------------
                          IMPORTANT NOTICE TO COUNSEL:
     4        ------------------------------------------
     5

     6    You are receiving a noncertified rough draft copy of a
     7    deposition.     This rough draft is being provided at your
     8    request for reference purposes only and not as the
     9    final certified and sworn testimony.
    10

    11    You agree not to share, give, copy, scan, fax, or in
    12    any way distribute this rough draft in any form
    13    (written or computerized) to any party.           However, your
    14    own experts, co-counsel and staff may have limited
    15    internal use of same with the understanding that you
    16    agree to replace it with the final transcript upon its
    17    completion.
    18

    19

    20

    21

    22

    23

    24

    25




               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 3 of 148 PageID# 463


                                                                       Page 2
     1                  Case:    CHMURA ECONOMICS & ANALYTICS LLC vs.

          RICHARD LOMBARDO
     2                  Date:    May 6, 2020
     3

     4                            REPORTER'S NOTE:
     5    Since this deposition is in rough draft form, please be
     6    aware that there may be a discrepancy
     7    regarding page and line number when comparing
     8    the rough draft, rough draft disk, and the final
     9    transcript.
    10    Also, please be aware that the noncertified
    11    rough draft transcript may contain untranslated
    12    steno, reporter's notes, misspelled proper
    13    names, incorrect or missing Q/A symbols or
    14    punctuation, and/or nonsensical English word
    15    combinations, etc., such entries will be corrected on
    16    the final, certified transcript.
    17

    18

    19

    20

    21

    22

    23

    24

    25




               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 4 of 148 PageID# 464


                                                                       Page 3
     1                  LESLIE PETERSON, having been previously

     2    sworn with the previous agreed upon stipulation
     3    regarding the need for this deposition to take place

     4    remotely because of the Government’s order for social

     5    distancing, said as follows:
     6    BY MS. COOPER:

     7           Q.     Good morning, Ms. Peterson.
     8           A.     Good morning.
     9           Q.     I want to pick up I think where we left
    10    off, at least, there may be some duplication as we pick
    11    up where we were.
    12                  MS. COOPER:     Are you guys having an okay

    13    time hearing me?
    14                  MS. SIEGMUND:      Yes.   I am going to turn you

    15    up at bit.    Before you get started , Ms. Peterson has

    16    something she wants to correct from her deposition on

    17    Thursday that she wanted to correct.
    18           A.     On the offer letter, I found an email
    19    {technical issue --      indiscernible } signed it.

    20                 (Reporter asked for clarification).
    21           A.     I found an email and I spoke with John

    22    Chmura, and he wrote the offer letter.           I reviewed it

    23    and said it is good to go.
    24           Q.     Did you sign the offer letter?
    25           A.     It had my signature on it when I reviewed



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 5 of 148 PageID# 465


                                                                       Page 4
     1    it.

     2           Q.     I want to turn to -- back to Exhibit A,
     3    Defendant's Exhibit A.       I will put that up on the

     4    screen.

     5           Q.     And turning your attention to -- well, let
     6    me sort of scroll through it for a second.            This is the

     7    notice of deposition that we looked at last week, and
     8    as we discussed, you were designated as a corporate
     9    representative to testify about certain topics.             I want

    10    to turn your attention to Topic Number 12, job duties
    11    of account manager and senior account manager between
    12    February 1, 2015 and October 31, 2019.           You were

    13    designated as the corporate representative to testify
    14    on this topic, correct?

    15           A.     Yes, ma'am.

    16           Q.     Can you walk me through the job duties of
    17    an account manager during that time frame?
    18           A.     The job duties of an account manager was to
    19    prospect potential clients, to set up a demo of JobsEQ,

    20    our technology platform, to actually do the demo, to
    21    close within a reasonable time, to counsel/advise the

    22    client if there was funding issues.          After closing the

    23    deal, to appropriately document himself or -- and
    24    through the accounting department for details of the
    25    license agreement, the regional territory of the



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 6 of 148 PageID# 466


                                                                       Page 5
     1    license, and the price and the terms of renewal.

     2                  To contact that client on a quarterly basis
     3    to ensure that that client was using the product, and

     4    and to determine if that client needed additional

     5    training or help in any way from Chmura, and send out a
     6    customer satisfaction survey 60 days prior to renewal

     7    to determine the satisfaction level of that client with
     8    the product and with Chmura, the sales team, and then
     9    to ensure that this client renewed.

    10           Q.     Were there any other job duties of an
    11    account manager that you can think of?
    12           A.     So this was a start up sales team and some

    13    of the things that we made decisions around were new.
    14    I suppose there was product, but to what -- there was a

    15    good deal of travel involved and outward public facing

    16    meetings.    So we had to get a comfort level that the

    17    account managers could do that.         And, generally, by the
    18    time they became a senior account manager, we had the
    19    confidence that they could manage all of that on their

    20    own.
    21           Q.     When you say manage all of that on their
    22    own, what are they managing on their own?

    23           A.     Manage the conferences that they wanted to
    24    attend, take care of their hotel and registration, to
    25    do that in a manner that was ethical and appropriate in



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 7 of 148 PageID# 467


                                                                       Page 6
     1    terms of how they used the company credit card to pay

     2    for travel and conferences, and have, traditionally,
     3    maturity and act in a manner that was appropriate and

     4    ethical.    And we felt like --

     5           Q.     Did you not -- I'm sorry, go ahead.
     6           A.     No, that's fine.      Go ahead.

     7           Q.     Did you not expect those same expectations
     8    out of an account manager?
     9           A.     After you become comfortable with the

    10    product and the culture of Chmura and you prove
    11    yourself to be an ethical person, you get more
    12    opportunities for independence and to manage more of

    13    the functions that operations doesn't have to manage
    14    for you.

    15           Q.     Can you give me some specific examples of
    16    things that a senior account manager would manage that

    17    an account manager did not manage?
    18           A.     Account manager went to the conferences
    19    that we selected.      A senior account manager was able to

    20    advise us on which conferences they chose to attend
    21    because they had some senior knowledge and talent

    22    around those conferences so that we had the best return

    23    on investment possible.
    24           Q.     Other than choosing conferences, does a
    25    senior account manager have any different job duties



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 8 of 148 PageID# 468


                                                                       Page 7
     1    than that of an account manager?

     2           A.     Senior account manager was more intimately
     3    involved in marketing.       They were more involved in the

     4    innovation.     They brought if more intelligence from the

     5    industry about what needed to be added to our internal
     6    roadmap because they had more knowledge about the

     7    industry and that's why they became a senior account
     8    manager over an account manager.
     9                  When an account manager comes in and they

    10    have never sold software, let's say they sold vacuum
    11    cleaners or they were in collections, but they had no
    12    experienced in software sales, then that person had to

    13    be inundated and immersed into the tech world.             And
    14    that takes several months to take somebody that maybe

    15    takes -- maybe it's been six -- maybe it takes them six

    16    years to get a four-year degree, and maybe they moved

    17    from collections to sell vacuum cleaners, and to get
    18    them ready to be in the tech world, with economists,
    19    that's a very sophisticated industry, you are expected

    20    to be on point at all times.        There is a point at which
    21    you -- being an account manager involves that, step up

    22    to that challenge and deliver.

    23           Q.     How did the determination to move from --
    24    move a salesperson from the account management position
    25    to senior account management position be made?



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 9 of 148 PageID# 469


                                                                       Page 8
     1             A.       At the time that we are talking about,

     2    Mr. Lombardo, we did not have product managers, so
     3    Austen and Rick were our product advisers, and so we

     4    relied heavily on their insight into the clients'

     5    needs.        You know, what keeps you up at night, what do
     6    you need?        We relied heavily on that intelligence to be

     7    more strategic in how we prioritized the roadmap.
     8             Q.      But just generally speaking, how would a
     9    salesperson move from the account manager position to a

    10    senior account manager position?         How would that
    11    happen?
    12             A.       I don't know what generally speaking means.

    13             Q.      When a salesperson is moved from a -- how
    14    does Chmura decide when a salesperson was ready for the

    15    senior account manager title?

    16             A.       Well, in Mr. Lombardo's situation, he asked

    17    for it and we talked about it, and we understood that
    18    he was ready to move to the next level, and so we all
    19    agreed -- it is a consensus based organization.             We

    20    don't make decisions by one person.          So we, senior
    21    leadership, decided that Rick was valuable to us in

    22    terms of adding -- I mean, there are 300 logs of him

    23    asking for GDP, 300 logs of that.          So he was our
    24    product developer.        In smaller innovations you have to
    25    understand we pair a lot of hats.



               VERITEXT NATIONAL COURT REPORTING COMPANY
     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 10 of 148 PageID# 470


                                                                       Page 9
      1           Q.    I understand that.       I don't think you are
      2   answering my question, though, let me take a step back.
      3   Was there a written job description for account

      4   managers?

      5           A.     There was not.
      6           Q.    Was there a written description for senior
      7   account managers?
      8           A.     There was not.
      9           Q.    Were Mr. Steele and Mr. Lombardo the only
     10   two senior account managers during Mr. Lombardo's
     11   employment?
     12           A.     Yes.   To the best of my knowledge, that is

     13   true.
     14           Q.    When did Mr. -- sorry, go ahead.
     15           A.     No, they were A players.        It was -- we

     16   depend on each one of them.         The question that you are

     17   asking was May 17 of 2016?
     18           Q.    Mr. Lombardo became a senior account
     19   manager on May 17, 2016?

     20           A.     To the best of my ability to remember, that
     21   is the right month.

     22           Q.    Who made the decision to give the promotion
     23   to senior account manager?
     24           A.     The SEA Group.
     25           Q.    I want to step back and walk through these



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 11 of 148 PageID# 471


                                                                      Page 10
      1   job duties with you.       First, with respect to account

      2   manager, you said that one of the job duties was to
      3   prospect clients.       Can you explain to me what that is

      4   or what that means?

      5           A.      That means that you do research to figure
      6   out who the person in the organization is that you need

      7   to reach out to; that is, so a user of technology that
      8   can get to the decision maker to adopt technology.
      9   That's what prospecting is.         It is getting to the right

     10   person.      Is that your question?      Did I answer your
     11   question?
     12           Q.     Yes, you did.     You did.
     13           A.      Okay.
     14           Q.     And then you said that the account manager
     15   was responsible for setting up demos and -- we will

     16   just stop at setting up demos.         Can you explain that a

     17   little bit further?
     18           A.      Setting up demos?     That means getting on
     19   the calendar, being prepared to do the demo in a

     20   customized manner that answers their pain point, what
     21   keeps you up at night.

     22           Q.     And them you said that an account manager
     23   was responsible for doing the demo.           What did that
     24   mean?
     25           A.      So when you come in from, like, let's say



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 12 of 148 PageID# 472


                                                                      Page 11
      1   an industry that you have no knowledge of -- economics

      2   is a pretty sophisticated social science industry.                  And
      3   let's say you come from vacuum cleaners or horse

      4   medicine or whatever and you have no clue about the

      5   differences between a social science and a physical
      6   science, like TPHEUP biology, so you have to understand

      7   the laws of economics and underlying assumptions, so
      8   that's a daunting task for anyone that's never been
      9   exposed to understanding economics theory.            Did I

     10   answer your question?
     11           Q.    I'm not sure.      You mentioned one of the job
     12   duties of an account manager is to do the demo.               Isi

     13   it --
     14           A.     You can't do a demo unless you understand

     15   the fundamentals of economics.

     16           Q.    I understand that, but what does doing a
     17   demo mean?     If an account manager is doing that demo,
     18   what does that mean?
     19           A.     That means they are on a shared screen and

     20   they are going through analytics and our technology
     21   platform, which is JobsEQ, and they are doing i tin a

     22   manner that answers that client's pain point.

     23           Q.    So the demo would be between the account
     24   manager and the prospective client; is that correct?
     25           A.     We expect that by our six months period.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 13 of 148 PageID# 473


                                                                      Page 12
      1   In in the three months, one to three month period, we

      2   expect them to be demo ready internally, and then they
      3   can demonstrate between three months and six months

      4   when they are successfully doing a demo with a client

      5   on their own, they don't have to have an economist
      6   sitting there with them.

      7          Q.     Who are the economists at Chmura at the
      8   time Mr. Lombardo was employed?
      9          A.      I'm sorry.     There's some kind of noise.        Do

     10   you hear that?      It's like a --
     11                  MS. SIEGMUND:     Yeah.
     12                  {Technical issues}.

     13          A.      Can you repeat the question?         I'm sorry,
     14   Christine.

     15          Q.     I may be moving on to another question, so
     16   for give me.     When an account manager is doing a demo,

     17   it would be the account manager on their computer doing
     18   an demo to a potential customer on the potential
     19   customer's computer; is that correct?

     20          A.      Yes, it's like, Go-to-Meeting or Zoom or
     21   anything like that, like we are doing right now.

     22          Q.     And then you said that one of the
     23   expectations for na account manager was that they
     24   closed within a reasonable time.          First of all, can you
     25   define "closed" for me, what you mean by that?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 14 of 148 PageID# 474


                                                                      Page 13
      1           A.     That you won a client.

      2           Q.    And what does Chmura consider a reasonable
      3   time?

      4           A.     Well, that is a great question.         There are,

      5   you know, business to government clients.            There are
      6   cycles of budgets and depending on when you get that

      7   demo completed within the budget process, it could be
      8   -- it could be nine months, it could be twelve months,
      9   it could be today.        It varies.

     10           Q.    So there was no set time as to what Chmura
     11   considered a reasonable time to close after a demo;
     12   that fair?

     13           A.     It depended on the client and if they would
     14   be the G to B.        B to B doesn't have those government

     15   imposed digitary profcease that B to B has.            B to B

     16   does not have those barriers that B to G has.             Let me

     17   be --
     18           Q.    So what was Chmura's expectations with what
     19   you say, B to G?        Is that business to government?

     20           A.     Yes.
     21           Q.    What was the expectation with the business
     22   to government concerning prospects?

     23           A.     The expectation was that you understand the
     24   B to G business cycle; were they annual?            Did they go
     25   January to December?        Did they go July 1 to June 30th?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 15 of 148 PageID# 475


                                                                      Page 14
      1   And in that understanding, you had to -- we asked that

      2   you get very specific in setting up demos in the
      3   budgetary planning process, which can be February to

      4   May.

      5          Q.     And what if --
      6          A.      If your fiscal year was January -- or July

      7   1 to June 30th.
      8          Q.     And B to B is business to business,
      9   correct.

     10          A.      It is.
     11          Q.     What was the expectation with respect to a
     12   reasonable time to close after a demo with business to

     13   business?
     14          A.      As soon as possible.

     15          Q.     What was the average close rate or close
     16   time between a demo and signing --

     17          A.      There --
     18                  MS. SIEGMUND:     Wait.
     19          Q.     Let me finish my question.         What was the
     20   average time between a business to business from a demo
     21   to closure, if you know?

     22          A.      I don't have that number.

     23          Q.     Were account managers, we had discussed
     24   that account managers were doing these demos from their
     25   computers.     Were they -- at the time they were doing



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 16 of 148 PageID# 476


                                                                      Page 15
      1   the demos, were they located in -- I guess, in their

      2   office -- in a Chmura office when they were doing these
      3   demos?

      4            A.    Not always.

      5            Q.   Where else would they be if they were doing
      6   a demo?

      7            A.    They might be at a conference or they might
      8   be at the customer's location on site.
      9            Q.   How often would an account manager go to an
     10   on-site -- go to a client on site?
     11            A.    I don't have that number.
     12            Q.   You also mention one of the job duties of
     13   an account manager was to counsel a client.            Can you
     14   explain that a little bit more?

     15            A.    As you get inside an organization and you

     16   are dealing with the data people that are reporting to

     17   their management, to a board, and they don't have a big
     18   picture of funding.       So if you are counseling a client
     19   that's in workforce, for example, you need to

     20   understand the Workforce Investment and Opportunity Act
     21   in depth to be able to advise what the law allows in

     22   terms of funding for services.

     23                  And that is a visual -- they might not know
     24   that.     They might not know that they can take JobsEQ
     25   and put it in something other than administrative



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 17 of 148 PageID# 477


                                                                      Page 16
      1   funds.        For example program funds, where you have

      2   counselors that are seeing job seekers on a daily
      3   basis, and that's under the program funds and not in

      4   administrative funds.        You need to be able to advise

      5   them, hey, you can do that and it is legal.
      6            Q.      So if --
      7            A.       Did you understand that?     Did you
      8   understand that?
      9            Q.      I think I do, but I am asking some
     10   follow-up questions on it.
     11            A.       Okay.
     12            Q.      The Workforce Investment Opportunity Act,
     13   what is that?
     14            A.       That is a federal program under the

     15   Department of Labor where funds are snet to the state,

     16   each state, and it's based on need.           It's something --

     17   some of it you are seeing rightnow with Covid.             But the
     18   need is based, traditionally, on unemployment rates.
     19                     So each state has these funds that come

     20   down from the department of labor and they take the 10%
     21   to do the administrative piece at the state level.                And

     22   the chief locally elected officials, called CLEOs, are

     23   responsible for the release of SKREGS AER funds at the
     24   local level.        So you can imagine it gets pretty
     25   political pretty quickly at the local level.             So you



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 18 of 148 PageID# 478


                                                                      Page 17
      1   have to know the law, and our folks know that.             They

      2   get to be experts in WIOA pretty quickly.
      3          Q.     And how do they develop, or how do they
      4   become experts in that?

      5          A.      Well, I'm a subject matter expert.          I ran a
      6   Workforce Investment for four years, so I am the go-to

      7   person at Chmura for that.
      8          Q.     But the account --
      9          A.      You learn a lot in conferences.         They learn

     10   more at conferences.
     11          Q.     Would account managers be expected to
     12   advise prospective clients as to their legal rights

     13   under that workforce investment opportunity act?
     14                  MS. SIEGMUND:     Object to the form of the

     15   question.

     16          A.      I don't think that that's what we are

     17   talking about.      They provide insight into the law, but
     18   they do not legally counsel them.
     19          Q.     Can you describe to me the difference?
     20          A.      We don't act in a legal capacity with our
     21   client.     We are advisers.

     22          Q.     What type of advice are you -- would an
     23   account manager give to a prospective client or clients
     24   regarding the workforce investment opportunity act?
     25          A.      As we discussed earlier, for the awareness



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 19 of 148 PageID# 479


                                                                      Page 18
      1   of budgetary cycles, an awareness of the barriers that

      2   go along with job seekers that are taking advantage of
      3   these funds, and it is being able to advise which

      4   funding stream that you can put a technology platform

      5   under, like JobsEQ, and it satisfies the requirement of
      6   the WIOA.

      7          Q.     And an account manager would be expected to
      8   understand the budgetary cycles and categories --
      9   categories spending that can be used to purchase JobsEQ

     10   is that fair?
     11          A.      That's up to them.      If they want to be an A
     12   player, they will do that.         If they want to be a B

     13   player, they won't.
     14          Q.     And then would na account manager
     15   communicate that to the prospective client or client?

     16          A.      Communicate what?

     17          Q.     Budgetary cycle or what they understood the
     18   budgetary cycle to be?
     19          A.      There are a lot of clients in WIOA that

     20   don't understand WIOA.        It is unfortunate, with our
     21   taxpayer money, right?        It is unfortunate, but it

     22   happens a lot.

     23          Q.     So the account manager then would walk them
     24   through that; is that fair?
     25          A.      Walk them through.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 20 of 148 PageID# 480


                                                                      Page 19
      1            Q.      I think -- are you calling it WIOLA?        Is
      2   that how you're saying it?
      3            A.       WIOA.   That's the industry -- that's how

      4   the industry speak.

      5            Q.      I want to speak like that, so I am going to
      6   use it.        So I want to say it, too?

      7            A.       It's WIOA.
      8            Q.      WIOA.    I got it.   Would an account manager
      9   talk to a prospective client or a client about the

     10   budgetary cycle sets forth in WIOA?
     11            A.       I mean, they -- like I said, if they want
     12   to be an A player, they will.           If they are satisfied

     13   with the status quo, they might not.           They might just
     14   do the same demo that they would do for an economic

     15   developer, or that they would do for a workforce

     16   client.        It depends on the sophistication of that

     17   employee.        There is no requirement there.        Is that
     18   clear?        I want to be clear.     Is that clear?
     19            Q.      It's clear to me, yes.
     20            A.       Okay.
     21            Q.      You also said the job requirements for
     22   account manager was to document in Salesforce.              Was

     23   Salesforce the primary CRM platform that Chmura used?
     24            A.       Yes.
     25            Q.      And so was an account manager required to



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 21 of 148 PageID# 481


                                                                      Page 20
      1   put any communications that they had with the

      2   prospective client or client in Salesforce?
      3            A.    Yes.

      4            Q.   What other types of information was am
      5   account manager required to document in Salesforce?
      6            A.    I don't understand the question.

      7            Q.   Was all information pertaining to -- well,
      8   let me go back.       How did an account manager use
      9   Salesforce?

     10            A.    So they documented phone calls, emails,
     11   opportunity status, the details of the region.             The
     12   status was where they are enclosing any information

     13   that is needed to understand the life cycle of that
     14   client.

     15            Q.   And then another one of the job
     16   requirements you mentioned was to -- an account manager

     17   was to ensure that the client is using the platform
     18   and --
     19            A.    Yeah, that's very important, yeah.

     20            Q.   And how would an account manager go about
     21   doing that?

     22            A.    Well, in today's environment, it is going

     23   to change, but the account managers have historically
     24   enjoyed the Friday morning usage report.            That Friday
     25   morning usage report details the usage from all



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 22 of 148 PageID# 482


                                                                      Page 21
      1   clients.       And each account manager has historically had

      2   access to that, and that's changing, but for today,
      3   that's the situation.

      4            Q.     But when Mr. Lombardo was employed, he
      5   would have had that Friday morning report?
      6            A.      Oh, yeah.   Oh, yeah, he had access to

      7   all --
      8            Q.     What was the expectation for account
      9   manager once they got that information, or that usage

     10   report, what was the expectation that an account
     11   manager would do with that report?
     12            A.      If there is no useage and people are not

     13   using, you have got to get in there and figure out
     14   what's the problem; is it training, isit the wrong

     15   person on the platform; how can we get you to use

     16   JobsEQ?       Because that's the secret to renewal.        And if

     17   you don't have the right person using it, then you need
     18   to help them figure out who in their organization is
     19   the right person, and it is difficult when you've got a

     20   shop of three peopel.
     21                    You know, when you are a small innovation

     22   and you've got a shop of three people, you got to make

     23   technology a priority, and they often balance
     24   technology an d data with implementation programs.              And
     25   that becomes so political.         And so amorphous that it is



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 23 of 148 PageID# 483


                                                                      Page 22
      1   hard to be data driven in some of these environments

      2   that we are in.
      3            Q.      How would aand account manager, I think
      4   your word was, get in there, to ensure that the client

      5   was using it, or to -- let me rephrase that.
      6                     How would an account manager follow-up with

      7   a client regarding their usage?
      8            A.       They have the option to go by email and the
      9   phone.        They are also --

     10            Q.      So --
     11            A.       They are also on track so they can monitor
     12   the questions that are coming in that reflect they

     13   don't have a certain level of knowledge or that they
     14   are super users and they don't need any help.

     15            Q.      You also mentioned that one of the job
     16   requirements was to obtain a customer satisfaction

     17   survey.
     18            A.       Yes.
     19            Q.      Can you explain what the customer
     20   satisfaction survey is?
     21            A.       It consist of about 15 questions to

     22   determine the characteristics of the user in terms of

     23   their knowledge of the platform and their satisfaction
     24   with the platform.        It is also a very good way to get
     25   information for the roadmap, things that they would



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 24 of 148 PageID# 484


                                                                      Page 23
      1   like to see added.       And so the account managers uses

      2   that to ensure that they care enough about that
      3   information for the company and for their client to be

      4   more strategic.

      5          Q.     And you mentioned another one of those type
      6   of job duties was episure client renewal.            Can you

      7   explain that at bit?
      8          A.      You are coming up on 60 days before renewal
      9   and you have taken the steps laid out for you, quarter

     10   by quarter with touch points to there, so you have
     11   confidence that that client is going to renew and you
     12   are not surprised when they do not.

     13          Q.     How many touch point was am account manager
     14   expected to make throughout -- after closing a sale

     15   prior to renewal?

     16          A.      As we previously discussed, it is

     17   quarterly.
     18          Q.     You also mentioned that one of the job
     19   duties of an account manager was to travel.            And I may

     20   not have gotten all of your answer down, but forgive
     21   me, where would an account manager travel to?

     22          A.        They would travel on-site to client to do

     23   demos and they would travel to conferences.            And they
     24   would travel between the Cleveland office and the
     25   Richmond office.      We had TPELD from it, and they would



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 25 of 148 PageID# 485


                                                                      Page 24
      1   come down for that, and it would be, you know, an

      2   immersive experience where we would get to see and hear
      3   from them, strategically, what their plans were for the

      4   next year in terms of how they were going to manage

      5   their -- not manage -- how they were going to manage
      6   getting their client and depends on the client.             So it

      7   was very personal.       And they got to share with us on a
      8   very detailed level what their plans were.            This is
      9   their plans, not ours.

     10           Q.     Within a year, take 2019 for example, how
     11   frequently did an account manager travel to an on-site
     12   client visit?

     13           A.      So you're a couple steps removed with me on
     14   that.     That was -- 2019 was largely stemming through an

     15   interim account -- on a interim sales manager to March,

     16   our interview with Eli in April.          He got placed with

     17   Eli.    So I know that we went from $220,000 to $150,000
     18   that year for company profitability reasons.             So it
     19   varied.      It varied on, you know, depending on our

     20   profit.
     21           Q.     What's the 220 to 150,000 number?         What
     22   number is that you are going giving me?

     23           A.      That's an expenditure number that's on our
     24   books based on what we were willing to invest in
     25   travel, based on company profit.          And nothing to do



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 26 of 148 PageID# 486


                                                                      Page 25
      1   with the account managers.

      2           Q.    I guess my question is, how many onsite
      3   visits did account manager's make last year?

      4           A.     I don't have those numbers, Christine.           I

      5   just don't.     You asked me that last week.         I don't have
      6   those numbers.

      7           Q.    What about how many conferences the account
      8   managers attended last year?
      9           A.     Why are we focusing on 2019?

     10           Q.    I just trying to given you a time frame.
     11           A.     Well, I mean, let's talk about within the
     12   last five years.      We went from attending 25 to 15.          I

     13   mean, if the business cycle -- let me help you
     14   understand.     Business cycles ebb and flow based upon

     15   profits and expenditures.        We added 18 people last

     16   year.    We did not have the cash flow to support 25

     17   conferences.     So last year it was scaled back a bit.
     18   Does that answer your question?
     19           Q.    I think it does.      So in 2019, the account
     20   managers attended approximately 15 conferences?
     21           A.     I don't know.     I am giving you numbers that

     22   I can't support. I am just saying in the business

     23   cycle, things ebb and flow in terms of what you can
     24   spend on marketing and travel, and so 2019 was not one
     25   of our better years.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 27 of 148 PageID# 487


                                                                      Page 26
      1            Q.   Okay.    As you sit here today, is it fair to
      2   say you don't know the specific number of onsite visits
      3   the account managers made in 2019?

      4            A.    No, I did not come prepared to discuss

      5   that.
      6            Q.   And is it fair to say you don't know the
      7   specific number of conferences that the account
      8   managers attende din 2019?
      9            A.    I am not prepared to give you a number.

     10   Sorry.
     11            Q.   What about for 2015 through 2018?          Do you
     12   have numbers for those years?

     13            A.    I can give you investment numbers and I
     14   gave them to you, but I am happy to repeat them,

     15   which mean --

     16            Q.   Investment numbers?
     17            A.    Investment numbers?       Expenditures numbers.
     18            Q.   Okay.
     19            A.    220,000 is the range to 150,000.          The

     20   number of conferences, it changes every year because
     21   the account managers come back and they say, let's not

     22   do this one next year, or let's do this one next year.

     23   And they become advisers to management on what
     24   conferences we attend.        Is that helpful?      Does that
     25   explain it to you?       I am trying to be precise.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 28 of 148 PageID# 488


                                                                      Page 27
      1            Q.   You also mentioned that the account
      2   managers, one of the jobs duties is public facing
      3   meetings.     Can you describe to me what that means?

      4            A.    The public facing meeting?.         Yeah, sure, I

      5   am happy to.     So you are not in the office.         You are at
      6   a conference or at a clients lotion, or ina boards room

      7   and you're speaking and representing Chmura.             There are
      8   a lot of expectations around that in terms of
      9   professionalism.

     10            Q.   And like with the conferences and the
     11   on-site visits, do you have a specific number of times
     12   you --

     13            A.    I do not have any numbers.        I do not have
     14   any numbers.

     15            Q.   Again, wait for me to finish my question so
     16   the record is clear.       Do you have a specific number for

     17   the amount of public facing meetings the account
     18   managers attended?
     19            A.    Finished?    I don't.

     20            Q.   Are there any other duties as you sit here
     21   today you can think of for an account manager before I

     22   move onto senior account manager?

     23            A.    As I told you last week, senior account
     24   manager has a certain level of tenure, knowledge and
     25   skills and talent; that if you came in from the vacuum



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 29 of 148 PageID# 489


                                                                      Page 28
      1   cleaners industry or collections industry, you would

      2   not have that on day one.        It takes time to develop a
      3   senior account manager, and it takes respect and

      4   appreciation for what they do to support the company.

      5   So we are --
      6          Q.     Hold on.     Let me pick that apart a little
      7   bit.   Oh, go ahead.
      8          A.      No.
      9          Q.     Are the jobs -- are the actual job duties
     10   of am senior account manager any different thanthe job
     11   duties of an account manager, or are they just more
     12   senior and experienced than the account manager duties?

     13          A.      As we discussed, an entry level account
     14   manager is not going to understand the laws of

     15   economics, they are not going to understand the client.

     16   It takes a while to do that.         And that translates into

     17   productivity, and that translates into closing deals.
     18   That translates into developing the character of that
     19   individual, and in the spirit of continuous

     20   improvement, that involves shaping that person's
     21   character, helping them shape their character.             And in

     22   the situation of Mr. Lombardo, that was a particular

     23   challenge.
     24          Q.     But their day-to-day activities, what they
     25   did, their job duties was a senior account manager's



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 30 of 148 PageID# 490


                                                                      Page 29
      1   job duties, their actual duties that they did, were

      2   they the same as an account manager?
      3          A.      No.    I would say that an account manager

      4   doesn't get the opportunity to have client facings that

      5   a senior account manager has.         There is a reputation
      6   risk here.

      7          Q.     Okay.    Were there any other differences
      8   between a senior account manager and an account
      9   manager?

     10          A.      There are a lot of difference s.          It has to
     11   do with mainly ethics and trust, and those are hard
     12   things to measure and hard things to manage.

     13          Q.     Now we have gdone through the job duties of
     14   an account manager.       We have gone through the job

     15   duties of senior account manager.          When Mr. Lombardo

     16   was an account manager, the job duties we just

     17   discussed, were those Mr. Lombardo's job duties as an
     18   account manager?
     19          A.      Were those the what.

     20          Q.     The job duties.      When Mr. Lombardo was       an
     21   account manager at Chmura, were his job duties any

     22   different than the ones we just discussed for an

     23   account manager?
     24          A.        His productivity, efficiency, his
     25   knowledge and his skill sets were totally different.                I



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 31 of 148 PageID# 491


                                                                      Page 30
      1   have been telling you over and over:           Talent,

      2   knowledge, tenure.
      3           Q.    But when he was an account manager -- can
      4   you define for me what you consider a job duty?             I

      5   think we are having a little disconnect. I want to
      6   understand what your understanding of job duty is.

      7           A.     Okay.    Let me try to answer that in a
      8   manner that helps you.          This is not a union.     It is not
      9   a blue collar organizations.          We don't sell vacuum

     10   cleaners.
     11                  This is a professional business services
     12   industry, and with that comes knowledge of the product,

     13   knowledge of the industry.          And that can't happen on
     14   day one as an account manager.          That takes time to

     15   develop.

     16                  Sorry.    Is Mr. Lombardo in the room?           I see

     17   you looking.
     18           Q.    He is in the room.       He has been with us for
     19   all the depositions, yes.

     20           A.     Okay.    Good.     Thank you for letting me
     21   know.

     22           Q.    Were the job duties you described for an
     23   account manager any different than the job duties Mr.
     24   Lombardo was expected to perform when Mr. Lombardo had
     25   the title of account manager?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 32 of 148 PageID# 492


                                                                      Page 31
      1          A.      I don't understand that question.          Can you

      2   unpack it a different way?
      3          Q.     Well, Mr. Lombardo, his title when he start
      4   with Chmura was account manager, correct?

      5          A.      Yes.
      6          Q.     And we just went through, and you listed
      7   for me a bunch        of job duties that account managers had
      8   at Chmura, correct?
      9          A.      Yes.

     10          Q.     Were Mr. Lombardo's job duties as account
     11   manager when he held that title any different than the
     12   job duties you listed for me?

     13          A.      As we've discussed, his job duties became
     14   more proficient.        He was rewarded for that, highly

     15   compensated.

     16          Q.     And was he rewarded by given a title,
     17   senior account manager?
     18          A.      No, he was more immersed in the
     19   organizations and he became a vital adviser to the

     20   roadmap.
     21          Q.     Why don't we talk about the roadmap for a
     22   seconds.    What is the roadmap?

     23                  THE WITNESS:     I need a break.
     24                  MS. SIEGMUND:     Answer the question and then
     25   we can take a break.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 33 of 148 PageID# 493


                                                                                         Page 32
      1          A.      Okay.    As you have had several

      2   conversations with Chmura, the roadmap is our plan for
      3   innovation for JobsEQ.

      4                  MS. COOPER:              Okay.         We can take a break.

      5   How long would you like to take, five minutes, 10
      6   minutes?    Okay.

      7                           -       -         -       -       -
      8                          (Short recess taken)
      9                               -       -         -       -       -

     10   BY MS. COOPER:
     11          Q.     I think we left -- where we left off before
     12   the short break was starting describing what the

     13   roadmap was, and I think you described it as a map for
     14   innovation.     Can you tell me what -- how -- what was

     15   consisted on the roadmap?

     16          A.      Future analytics.

     17          Q.     What does that mean?
     18          A.      Future technology offering.                            Future
     19   benefits to clients.

     20          Q.     Can you tell me the way that something
     21   would be put on the roadmap?

     22          A.      There is multiple ways.                            Account managers

     23   are the primary advisers of the roadmap.                               There is also
     24   KHAFT, customer satisfaction surveys.                               Multiple ways.
     25          Q.     Were there any standard operating



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 34 of 148 PageID# 494


                                                                       Page 33
      1   procedures regarding the roadmap?

      2          A.      Yes.
      3          Q.     Can you describe those?
      4          A.      No, I couldn't.      I'm not the owner of the

      5   roadmap.
      6          Q.     Who is the owner of the roadmap?
      7          A.      Dave Tarrano.*
      8          Q.     I'm sorry.     Can you say that again?
      9          A.      Dave Tarrano.

     10          Q.     And is he an employee of Chmura?
     11          A.      Yes.
     12          Q.     When you say, owner of the roadmap, what do
     13   you mean by that?
     14          A.      He is responsible for the roadmap.

     15          Q.     How were items on theroadmap prioritized?
     16          A.      I wouldn't pretend to know.         It's --

     17          Q.     Did you have any involvement in deciding
     18   what on the roadmap would be pursued?
     19          A.      Minimal.

     20          Q.     Can you describe what your involvement in
     21   the roadmap, if any, was?

     22          A.      I was kept abreast.

     23          Q.     With respect to Mr. Lombardo specifically,
     24   did his job duties differ from that of an account
     25   manager?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 35 of 148 PageID# 495


                                                                       Page 34
      1          A.      I don't think I understand that question.

      2   He was an account manager.
      3          Q.     With respect to a senior account manager, I
      4   believe you testified earlier that they had -- you

      5   testified they had more intimate knowledge -- sorry,
      6   more intimate involvement in marketing.            Can you

      7   explain to me what you meant by that?
      8          A.      They develop the marketing material.
      9          Q.     And how would a senior market -- sorry, a
     10   senior account manager develop marketing material?
     11          A.      They would write down their ideas and
     12   suggestions and it would get before the marketing

     13   division and be developed based on their needs.
     14          Q.     So would the marketing -- can I say
     15   marketing team, is that fair?         Is there a marketing

     16   team or marketing department?

     17          A.      Yeah, sure.
     18          Q.     Would the marketing team -- well, who is on
     19   the marketing team?

     20          A.      Sometimes I think everybody is.         Everybody
     21   thinks they are a marketer, right?          But to answer your

     22   question, it would be Leslie, Avery Simmons, Jim Hayes.

     23          Q.     Now, you said Leslie.        Are you referring to
     24   yourself or another Leslie?
     25          A.      There is only one at Chmura.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 36 of 148 PageID# 496


                                                                      Page 35
      1           Q.    And you said that the senior account
      2   managers would write down their ideas and suggestions
      3   and provide them to the marketing team; is that right?

      4           A.     Yes.

      5           Q.    And then what would the marketing team do
      6   with those ideas?

      7           A.     Massage, improve.
      8           Q.    Can you give me an example of any kind of
      9   an idea that an account manager -- sorry -- senior

     10   account manager provided to the marketing team that was
     11   developed into marketing materials?
     12           A.     Sure.   Particularly in Mr. Lombardo's case,

     13   he needed vertical specific buyerses, so the marketing
     14   team went to work to develop ratchet *card at his

     15   suggestions.

     16           Q.    While
     17           A.     So. Mr. Lombardo provided the suggestion
     18   and the marketing team developed the material; is that
     19   fair?

     20           A.     Mr. Lombardo requested the marketing
     21   material speak to the vertical of the industry that he

     22   was attending a conference for.

     23           Q.    Did the marketing team, were they required
     24   to produce that vertical specific flyer because Mr.
     25   Lombardo asked for it?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 37 of 148 PageID# 497


                                                                      Page 36
      1          A.      We did everything we could to make Mr.

      2   Lombardo happy.
      3          Q.     Was the marketing team required to take
      4   that suggestion and create the vertical flyer in that

      5   instance?
      6          A.      There is no requirement.

      7          Q.     You also mentions that senior account
      8   managers had responsibilities with respect to
      9   innovation.     Can you explain that a little bit more?

     10          A.      As I said earlier, that has to do with
     11   what's on the roadmap.        Priority of what's on the
     12   roadmap.

     13          Q.     Was there any other job duty of the senior
     14   account manager?      Yes, there was, so let me come back

     15   to this before I move onto that question.            You said

     16   that senior account managers had the job duty of

     17   managing conferences.       Can you explain what you mean by
     18   managing conferences?
     19          A.      So selecting conferences they wanted to

     20   attend, booking flights, and in Mr. Lombardo's case,
     21   booking everybody's flight, attending the conference,

     22   setting up the booth, being prepared to do demos, being

     23   prepared to get contacts, being prepared to follow-up
     24   on those contacts to prepare a list of the attendees
     25   that they had public facing with.          Now, what -- it is



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 38 of 148 PageID# 498


                                                                      Page 37
      1   very critical that you follow-up on contacts within the

      2   week that you get back, otherwise those leads get
      3   stale.

      4            Q.   Did -- fi a senior account manager asked to
      5   go a conference, was it automatically approved that
      6   they attend?

      7            A.    It depended on the budget.
      8            Q.   Was there ever at time that a senior
      9   account manager asked to go a conference and they were

     10   not permitted to attend?
     11            A.    I'm not prepared to say that because it
     12   changes every year depending on the budget.

     13            Q.   Who had the final say on what conference
     14   the account manager or senior account managers would

     15   attend?

     16            A.    It was pretty much the account managers.

     17   We tried to support them in every way we could.
     18            Q.   Were there meetings regarding conference
     19   planning for the year?

     20            A.    There -- as we grew, yes.        Not initially,
     21   but we he evolved to that, yes.

     22            Q.   Who would be in those meetings?
     23            A.    That also changed annually.         Different
     24   people.
     25            Q.   Take 2019, who was in the meeting for 2019?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 39 of 148 PageID# 499


                                                                      Page 38
      1          A.      Jim Hayes, Avery Simmons, myself.

      2   Marketing.     The conferences went under my budget.
      3          Q.     Was there anyone else in those meetings?
      4          A.      Account managers would be pulled in, of

      5   course.     They were central to the whole planning.
      6          Q.     Were the account managers there when the
      7   decision whether to attend the conference was made?
      8          A.      So that's kind of hard to do when you have
      9   account managers doing demos and doing what their daily

     10   routine is in a distributed workforce such as we have
     11   at Chmura.
     12          Q.     So the answer is no?
     13          A.      At times they were, at times they weren't.
     14          Q.     When Mr. Lombardo was a senior account
     15   manager, were his duties any different than the ones we

     16   just discussed?

     17          A.      I don't know what you mean by, what we just
     18   discussed.
     19          Q.     Well, you listed involvement in marketing,
     20   innovation and conferences.         Were his job duties, in
     21   addition to the account manager job duties, were Mr.

     22   Lombardo's senior account manager job duties any

     23   different than the ones we just discussed?
     24          A.      No.
     25          Q.     Did Chmura have an outside sales team?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 40 of 148 PageID# 500


                                                                      Page 39
      1           A.     No.
      2           Q.     One follow up question, did Mr. Lombardo
      3   have -- was there a written job description for Mr.
      4   Lombardo's position?
      5           A.     We addressed that.       Yes.
      6           Q.     Was Mr. Lombardo ever provided a written
      7   job description?
      8           A.     I don't know.      He didn't report to me at
      9   that time.
     10           Q.     Do you know when a written description was
     11   created by Chmura?
     12           A.     It was created to recruit other account
     13   managers.     I don't know when .
     14           Q.     Bear with me for one second.
     15                  All right.     I want to switch topics.         I am
     16   going to show you again, and share my screen and show
     17   you what's been marked as exhibit A again.             And you
     18   have been designated as the witness, the corporate
     19   representative to testify as to Topic Number 16,
     20   "Jennifer Ludvik's compensation, or denial of
     21   compensation, for over time hours worked"; is that
     22   correct?
     23           A.     Yes.
     24           Q.     Who was Jennifer Ludvik?
     25           A.     She is an individual that was in the



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 41 of 148 PageID# 501


                                                                      Page 40
      1   Richmond area that was an employee of Slait, recruiting

      2   services.
      3          Q.     What was her role at Chmura?
      4          A.      So the model for this situation was -- it

      5   is kind of like test driving a car.           So Slait's model
      6   is that this employee remains an employee of Slait

      7   until the client, which is Chmura, chooses to employ or
      8   not employ that Slait employee.
      9          Q.     So she was -- well, let me ask this, what
     10   job function was she doing at Chmura?           I understand she
     11   wasn't an employee of Chmura, but what job function was
     12   she doing?

     13          A.      We were testing her out to be an account
     14   manager.

     15          Q.     And were her job duties those of account
     16   manager that we discussed --

     17          A.      Yes.
     18          Q.     -- not long ago?
     19          A.      Yes.

     20          Q.     And can you say again who she was employed
     21   by, or spell it for me so I know for sure what you are

     22   saying?

     23          A.      S L A I T.
     24          Q.     Okay.    Got it.    Did Ms. Ludvik ever make a
     25   claim that she should be paid for more than 40 hours a



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 42 of 148 PageID# 502


                                                                      Page 41
      1   week?

      2           A.     Yes.
      3           Q.    How was that handled?
      4           A.     She was not an employee of Chmura.          She had

      5   been there, maybe, a week and had limited knowledge of
      6   JobsEQ, and not only that, but the paperwork was not

      7   accurate.     She was billed to us -- she was
      8   contractually a salary exempt employee, but when we got
      9   the bill, it had overtime hours on it that we did not

     10   approve or understand why she needed overtime in this
     11   early tenure.
     12                  And so we confronted Slait, and they

     13   acknowledged that they made a mistake and they paid her
     14   overtime.     And we decided we didn't want to work with

     15   her because she was not transparent.           Just a short

     16   tenure.

     17           Q.    How short?
     18           A.     Real short.     Like three weeks.
     19           Q.    Did you have -- or Chmura have any
     20   discussions with Slait regarding her status as exempt
     21   or non-exempt?

     22           A.     No.

     23           Q.    And I think you already answered this, so I
     24   am going to ask it just to be clear.           Did Chmura pay
     25   for the hours above 40?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 43 of 148 PageID# 503


                                                                      Page 42
      1           A.     No.
      2           Q.     I think you said Slait paid for the hours
      3   above 40; is that correct?
      4           A.     Yes.
      5           Q.     At the time that was going on, did Chmura
      6   ever consider reclassifying the account managers from
      7   exempt to non-exempt, its own employees?
      8           A.     No.
      9           Q.     Okay.   Taking you to a new topic, I am
     10   going to show you, share my screen again.             You have
     11   been designated as a corporate representative to
     12   testify as to "Mr. Lombardo's performance, including
     13   sales performance, and the methods used to track
     14   Mr. Lombardo's performance"; is that correct?
     15           A.     Yes.
     16           Q.     As stated on here on Exhibit A.
     17                  How was Mr. Lombardo's sales performance
     18   during his tenure at Chmura?
     19           A.     Outstanding.
     20           Q.     Was he the top sales performer?
     21           A.     Yes.
     22           Q.     Do you know, over his tenure, what percent
     23   of new sales Mr. Lombardo was responsible for
     24   generating?
     25           A.     Consistently above quota.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 44 of 148 PageID# 504


                                                                      Page 43
      1          Q.     Do you have a more exact figure?
      2          A.      I do not.
      3          Q.     How were his -- let me ask, do you know
      4   what Mr. Lombardo's closing percentage was from, if he

      5   gave a demo to closing the deal?
      6          A.      The average close -- demo to close ratio,

      7   is 24.1, 25%.
      8          Q.     Was Mr. Lombardo higher than that?
      9          A.      It is an average number that we collect for

     10   the team.
     11          Q.     Did you ever evaluat, or did Chmura ever
     12   evaluate the individual account manager's, or senior

     13   account manager's percentage as to their close rate?
     14          A.      Not individually.      We operated as a team.

     15          Q.     How about renewal rates?        How did Mr.
     16   lombardo perform with respect to renewal rates?

     17          A.      89%.
     18          Q.     Did you say 89?
     19          A.      I did.

     20          Q.     Do you know what the average renewal rate
     21   percentage was?

     22          A.      85.

     23          Q.     How did Chmura track the sales performance
     24   of its account managers and senior account managers?
     25          A.      Based on quota.      Three sales per month.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 45 of 148 PageID# 505


                                                                      Page 44
      1          Q.     Do you know how much revenue Mr.
      2   Lombardo's, take for 2019 -- or a whole year, because
      3   he was there for 2018, do you know how much of the

      4   revenue for the sale of JobsEQ Mr. Lombardo was --

      5   could be attributed to Mr. Lombardo?
      6          A.      I don't want to say a number.I can give you

      7   a percentage.        I think it was 49%.
      8          Q.     Do you know for 2019?
      9          A.      No.     He wasn't there the entire year.

     10          Q.     What other metric was Mr. Lombardo reviewed
     11   on?
     12          A.      I would say Mr. Lombardo's weakest area was

     13   in the customer satisfaction survey.
     14          Q.     And can you give me some examples or an
     15   explanation?

     16          A.      He didn't like to do them, so he often did

     17   not do them.
     18          Q.     To complete a customer satisfaction survey,
     19   what does an account manager, or senior account manager

     20   have to do?
     21          A.      Get the survey completed.

     22          Q.     What was the process, or what -- how would
     23   an account manager go about doing that?            I am just
     24   looking for how the process worked.
     25          A.      Well, it's real simple.        You send an email.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 46 of 148 PageID# 506


                                                                      Page 45
      1          Q.     Did he obtain customer satisfaction
      2   surveys, any customer satisfaction surveys?
      3          A.      A few.    He mostly complained about them.

      4          Q.     Were there any other metrics Chmura looked
      5   at in evaluating Mr. Lombardo?
      6          A.      In the case of Mr. Lombardo, it was

      7   overwhelmingly dealing with the balance of an A player,
      8   and when you have an A player, you tolerate a lot.
      9          Q.     I want to turn to Topic Number 21 on
     10   Exhibit A.     You were designated as the corporate
     11   representative to testify with regards to "Warnings
     12   giving to or disciplinary action taken by Chmura

     13   against Mr. Lombardo"; is that correct?
     14          A.      Yes.

     15          Q.     Did, Chmura keep a written documentation of
     16   any warnings or disciplinary action given to Mr.

     17   Lombardo?
     18          A.      Yes.
     19          Q.     Can you describe what type of writing
     20   exists?
     21          A.      Emails, handwritten notes, witnesses.

     22          Q.     Well, the witnesses, were they witness
     23   statements?
     24          A.      Witnesses that sat in on the conversations
     25   of a disciplinary manner.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 47 of 148 PageID# 507


                                                                      Page 46
      1           Q.    But they didn't put anything in writing; is
      2   that correct?
      3           A.     They -- no, they didn't need to do that.

      4           Q.    And would all of the written materials be
      5   found in Mr. Lombardo's personnel file?
      6           A.     They should be.

      7           Q.    Can you walk me through what warnings
      8   Mr. Lombardo was given during his tenure at Chmura?
      9           A.     There are so many.      I mean, really?      You

     10   want me to do this?
     11           Q.    Well, were they all in his personnel file?
     12           A.     No.   You still talking about the personnel

     13   file?
     14           Q.    Let's start there.
     15           A.     Let's start with the personnel file?           Is

     16   that what you said?

     17           Q.    Yes, please.
     18           A.     So Mr. Lombardo was notoriously known for
     19   his inability to submit a correct reimbursement form

     20   for travel.     Mr. Lombardo was notorious for wanting to
     21   book everybody's flight on his credit card so that he

     22   got points.     Plus, we had to put out policy that all

     23   employees had to use their employee credit card because
     24   the transactions cost was going out the roof with Mr.
     25   Lombardo's practices.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 48 of 148 PageID# 508


                                                                      Page 47
      1                  So we had to adopt a policy of personal

      2   credit cards, and everybody had to book their own
      3   flights, their own hotel; however, Mr. Lombardo, as in

      4   most cases, ignored policy and did things his own way.

      5   So we had to document that.         And Christine Steigmann
      6   was responsible for documenting that, and she was

      7   sloppy, so I'm not sure that it actually made it
      8   entirely into his personnel file, but I know there was
      9   documentation handed to her to do that.

     10                  Mr. Lombardo went to the Texas Economic
     11   Development Conference in 2018, and the conference took
     12   place at the hotel, and there was a -- there was a

     13   charge to valet, a rental car, which was not needed,
     14   resulting in transaction costs, and we had to

     15   investigate, why did this happen?          And Mr. Lombardo

     16   taking his time to respond.         And at that same

     17   conference, there was alcohol bills that were not
     18   approved because it was not a dinner, it was in a bar.
     19                  And the problem with that is if you are in

     20   a bar drinking at a conference, these bars are very
     21   open space, and clients and prospects can say why is he

     22   drinking with that client and not drinking with me.              So

     23   there was a long discussion about that with Mr.
     24   Lombardo with Kyle West and Greg Chmura present.              That
     25   went in his personnel file.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 49 of 148 PageID# 509


                                                                      Page 48
      1                  Do you want me to keep going?

      2            Q.   I would like you to list what you believe
      3   is in his personnel file, yes.

      4            A.    Okay.   Then I won't go to the titty bar

      5   conversation he had with one of my clients.
      6                  There was the matter of the forged offer

      7   letter from GIS Web Tech that at one point Mr. Lombardo
      8   said there were two letters from GIS Web Tech, and I
      9   think in Mr. Lombardo's mind he meant the one that he

     10   forged and the original.        Discussions around that, and
     11   the time that it took, and the transaction costs to get
     12   him to admit that he forged the letter was incredible.

     13   That is in his personnel file.
     14                  The amended offer letter to him to take out

     15   the merit increase clause was in his personnel file.

     16   His separation notice was in his personnel file.

     17   His --
     18            Q.   I am going to stop you.
     19            A.    Okay.

     20            Q.   With respect to the amended offer letter,
     21   did that have anything to do with a warning given to

     22   Mr. Lombardo?

     23            A.    Eli was his supervisor.        I can't speak to
     24   that.
     25            Q.   Well, you were designated as the corporate



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 50 of 148 PageID# 510


                                                                            Page 49
      1   representative to speak on it, so to your knowledge was

      2   the amended offer letter in any way related to a
      3   warning given to Mr. Lombardo?

      4            A.       Yes.

      5            Q.      And what warning was that?
      6            A.       I t had to do with his employee agreement.

      7   He violated his employee agreement which you recall,
      8   the non-solicitation, non-compete, non-disclosure form.
      9            Q.      And that transpired into an amended offer
     10   letter, if I am understanding correctly?
     11            A.       Yes, it was Section 5 under net paragraph
     12   1.   We talked about this last week, Christine.

     13            Q.      I am going to show you the amended offer
     14   letter here.        Let me pull it up.

     15                            -       -       -        -       -

     16                     (Previously marked Deposition Exhibit

     17                     G, was shown to the witness.)
     18                                -       -        -       -       -
     19                     MS. COOPER:            I will give you control,

     20   Heidi.        There are two names, John Chmura, and then
     21   there is you. I don't know if the computer misnamed.

     22   Should I give control to you?

     23                     MS. SIEGMUND:              Yes, you can give it to me.
     24                     MS. COOPER:            Okay.
     25            Q.      If you can take a look at this document.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 51 of 148 PageID# 511


                                                                      Page 50
      1                  MS. SIEGMUND:     My apologies.      I should have

      2   mentioned at the beginning that John is sitting in as a
      3   corporate representative.

      4                  MS. COOPER:     Okay.     So that is Mr. Chmura.

      5                  THE WITNESS:     He is joining.
      6                  MR. JOHN CHMURA:        I am here.   Just to get

      7   it on the record.      I am here.       I am just on mute.
      8                  MS. COOPER:     Good morning, Mr. Chmura.
      9                  MR. JOHN CHMURA:        Good morning.

     10   BY MS. COOPER:
     11          Q.      And this is marked Exhibit G, Defendant's
     12   Exhibit G.     This is the amended offer letter you were

     13   referring to just a moment ago, ms. Peterson.
     14          A.      Yes, ma'am.

     15          Q.     Anywhere in this letter does it make
     16   mention of any disciplinary action or warnings?

     17          A.      Why would we put that in a an amended offer
     18   letter?     I am not following.
     19          Q.     Well, I am just simply asking, is there any
     20   reference to a warning or disciplinary action?
     21          A.      No.

     22          Q.     Why did Chmura prepare this amended offer
     23   letter?
     24          A.      Because Mr. Lombardo falsified a letter
     25   from GIS Web Tech offering him certain job benefits and



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 52 of 148 PageID# 512


                                                                      Page 51
      1   I think, overall, we were real tired of hearing about

      2   his requests for merit increase.          It happened at least
      3   annually.     And nobody consented to a merit increase,

      4   not even me.

      5          Q.     Mr. Lombardo's original offer letter made
      6   reference to annual merit increases, correct?

      7          A.      Yes, it does.
      8          Q.     Was that not Chmura's attempt to eliminate
      9   that reference in the original offer letter?

     10          A.      No, it was not an attempt to eliminate
     11   that, it was an intnet to clarify what he was eligible
     12   for, which is a cost of living increase.            His merit is

     13   in his commission.
     14          Q.     So does this have anything to do with Mr.
     15   Lombardo -- with a performance warning?

     16                  MS. SIEGMUND:     Objection.     Asked and

     17   answered.
     18          A.      I can answer it. I mean, I think we had
     19   reached a point with Mr. Lombardo's behavior that we

     20   had to clarify why we didn't fire him in March of 2019.
     21          Q.     So it was deleting the reference to annual
     22   merit increase a punishment for what were disciplinary

     23   actions?
     24          A.      No, it was just clarifying.
     25          Q.     Okay.    So the amended offer letter is in



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 53 of 148 PageID# 513


                                                                      Page 52
      1   Mr. Lombardo's personnel file, correct?

      2          A.      Yes.
      3          Q.     Is it fair to say that the amended offer
      4   letter was not related to any disciplinary action taken

      5   by Chmura?
      6                  MS. SIEGMUND:     Same objection.

      7          A.      I don't know what you mean in this
      8   situation.
      9          Q.     I guess I am failing to understand how
     10   amending Mr. Lombardo's offer letter in any way relates
     11   to a warning or disciplinary action that Chmura
     12   instituted against Mr. Lombardo.          I am not -- and if

     13   you can explain that to me, that would be appreciated.
     14          A.      So Mr. Lombardo came to his annual review

     15   with a falsified offer letter from GIS Web Tech that we

     16   had been in strategic partnership conversations with,

     17   and Mr. Lombardo threw a wrench into the middle of that
     18   relationship, which translates into revenue losses in
     19   future years.      I think you have been through the

     20   present value conversation many times with this topic,
     21   so I don't have to give you that definition.

     22                  But as a result of that, that relationship

     23   has never really been repaired.          And so the falsified
     24   document precipitated the amended offer letter, so that
     25   he would stop hounding us for merit increases.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 54 of 148 PageID# 514


                                                                      Page 53
      1           Q.    How does merit increases -- okay.          So I am
      2   still not seeing the connection, but --
      3           A.     So we went from a request for annual merit

      4   increase to providing cost of living increases.             So Mr.

      5   Lombardo benefitted from this letter.
      6           Q.    At the time that Mr. Lombardo signed this
      7   amended offer letter, did his base of compensation
      8   change?
      9           A.     He got a cost of living increase.

     10           Q.    How much was that cost of living increase?
     11           A.     It is CPI, so I don't know what CPI was
     12   last year.

     13           Q.    Sorry.    Can you say that again?        I just
     14   missed it.

     15           A.     The cost of living is based on CPI.

     16           Q.    So my question --
     17           A.     It is a cost of living -- it is a cost of
     18   living increase that is built in.
     19           Q.    Okay, I am following that, but what was the
     20   specific cost of living increase Mr. Lombardo received
     21   in --

     22           A.     I don't remember what CPI was.

     23           Q.    And was the increase for cost of living
     24   provided concurrently with the signing of this amended
     25   offer letter?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 55 of 148 PageID# 515


                                                                                   Page 54
      1                  MS. SIEGMUND:           Object to the form of the

      2   question.     You can answers.
      3           A.     I think you have to ask Sharon Simmons

      4   that.    I don't know.

      5           Q.    I am going to show you a couple of
      6   documents here.

      7           A.     Okay.
      8                              -       -        -       -       -
      9                  (Thereupon, Deposition Exhibit I, Copy

     10                  of Handwritten Notes, was marked for
     11                  purposes of identification.)
     12                                  -        -       -       -       -

     13           Q.    I am going to give you an opportunity to
     14   take a look at those.

     15           A.     I am familiar with it.

     16           Q.    Okay.    What is this document?
     17           A.     So in March of 2019, after Mr. Lombardo's
     18   falsified offer letter from G.I. Web Tech was presented
     19   at his annual review, Chris Chmura and myself traveled

     20   to Cleveland to confront Mr. Lombardo about this
     21   situation.     My intention was to fire him.                        I spent

     22   about an hour and a half with Mr. Lombardo getting him

     23   to admit that he just used the situation with GIS Web
     24   Tech to get a raise.
     25           Q.    Who was present in that meeting?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 56 of 148 PageID# 516


                                                                      Page 55
      1           A.     John Chmura, Chris Chmura, Greg Chmura and
      2   sharon Simmons was on the phone.
      3           Q.     Prior to coming up to Cleveland for that
      4   meeting from Richmond, did you have a phone call with
      5   Mr. Lombardo?
      6           A.     I did, and prior to what he said in his
      7   deposition, we did not reach any kind of closure in
      8   that 10 minute phone call.         So he falsified his
      9   statement.
     10           Q.     When you say you didn't reach any closure,
     11   what do you mean?
     12           A.     I could not get him to admit that he
     13   falsified the offer letter.
     14           Q.     What do you recall of that conversation?
     15           A.     I asked him if he falsified this document.
     16   He said, no, it was a legitimate offer letter, and he
     17   just used it to try to get a raise.           It was legitimate
     18   and it was a sincere offer letter.
     19           Q.     Now, do you understand that GIS actually
     20   did offer him a position?
     21           A.     Yes, I had a lengthy conversation with my
     22   strategic partner at GIS.
     23           Q.     Who initiated those conversations?
     24           A.     I did.
     25           Q.     And what did you say in those



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 57 of 148 PageID# 517


                                                                      Page 56
      1   conversations?

      2          A.      I asked if they made Mr. Lombardo an offer
      3   letter dated the end of December and they said, no.

      4   They made an offer letter in October and they had

      5   rescinded the offer letter, and then they sent me the
      6   offer letter.      So I went to Cleveland with everything I

      7   needed to fire Mr. Lombardo.
      8          Q.     Why didn't you fire him?
      9          A.      Because I said he is a bad boy, but he is

     10   my bad boy and I am going to help him.
     11          Q.     What did you mean by that?
     12          A.      He is a problem.      He is an ethical problem.

     13   He is has no moral fiber, no moral backbone.             He will
     14   say and do anything to get what he wants, and those

     15   characteristics make him very good as an A player.              So

     16   as I said earlier, you have to overlook things when you

     17   have an A player when you shouldn't.           I should have
     18   fired him in March.
     19          Q.     Well, turning back to Exhibit I,
     20   Defendant's Exhibit I, there seems to be two different
     21   handwriting on this document; is that right?

     22          A.      Yes.

     23          Q.     Who -- if you could, just go line by line
     24   and tell me whose handwriting is whose.
     25          A.      Sure.   Number one is me.       Number two is me.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 58 of 148 PageID# 518


                                                                      Page 57
      1   And when I decided, internally, I wasn't going to fire

      2   him -- he finally admitted that he did falsify the
      3   letter, we got to the hour and a half mark, and I asked

      4   him to write 3, 4, and 5          . Those are my words, and he

      5   wrote them.        I asked him to sign this document.       I
      6   realize it is not dated.

      7            Q.      And it is a little hard to see, but your
      8   signature is on this document, correct?
      9            A.       Yes.   So is Mr. Lombardo.

     10            Q.      His is underneath yours, correct?
     11            A.       Yes.
     12            Q.      If you can, go back up on that.
     13            A.       (Indicating).
     14            Q.      It says, "Just used the situation, GIS Web
     15   Tech."        What does that refer to?

     16            A.       That was what Mr. Lombardo said.

     17            Q.      What is, "I don't want to go anywhere"?
     18            A.       That was Mr. Lombardo saying he wanted to
     19   work for Chmura.

     20            Q.      Were those Mr. Lombardo's words or your
     21   words?

     22            A.       Those were Mr. Lombardo's words.

     23            Q.      And number 3, 4 and 5 -- sorry.       Go ahead.
     24            A.       I was going to clarify 3, 4 and 5 are my
     25   words.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 59 of 148 PageID# 519


                                                                      Page 58
      1           Q.    Okay.    Understood.     And what did you mean
      2   by, "Do the right thing every day"?
      3           A.     I used to say that to my children.

      4           Q.    Okay.    Number 5, I think, says, tell me if
      5   I am wrong, "Approach GIS Web Tech and take
      6   responsibility for my action with the offer letter."

      7   What was meant by that?
      8           A.     I wanted him to repair the damage he had
      9   done.

     10           Q.    So what did you ask him to do?
     11           A.     Apologize and accept the fact that he
     12   falsified their document.

     13           Q.    Who was he supposed to apologize to?
     14           A.     Ron Bertasi.

     15           Q.    And he is at GIS WebTech; is that right?
     16           A.     Yeah, it is a small shop.        There's only

     17   three of them.
     18           Q.    And did Mr. Lombardo call them to
     19   apologize?

     20           A.     I never got any information back on that.
     21           Q.    You weren't present during any
     22   conversation, though; is that fair?

     23           A.     No, no.
     24           Q.    I am going to show you what's been marked
     25   as Defendant's Exhibit R.        Take a minute to take a look



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 60 of 148 PageID# 520


                                                                               Page 59
      1   at it.
      2                               -       -       -       -       -
      3                  (Thereupon, Deposition Exhibit R, Copy
      4                  of       , was marked for purposes of
      5                  identification.)
      6                                   -       -       -       -       -
      7            A.    (Reviewing.)
      8                  Okay.     Thanks.
      9            Q.    Do you recognize this document?
     10            A.    Yes, ma'am.
     11            Q.    And what is it?
     12            A.    It is an email between Rick and the people
     13   that -- their transaction costs related to incorrect
     14   expense report, reimbursable.
     15            Q.    And this was an email string between you
     16   and Mr. Lombardo as well as Christine Steigmann?
     17            A.    Steigmann.
     18            Q.    This is an email correspondence between
     19   you, Mr. Lombardo and Ms. Steigmann, correct?
     20            A.         If you scroll back up, I do believe that
     21   Greg and Kyle were on there.
     22            Q.    Greg and Kyle, of course, were on the top?
     23            A.    And the date is August 25, 2017.                     And Kyle
     24   was his direct supervisor.
     25            Q.    And on Page 5 of the 6 pages, I think at



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 61 of 148 PageID# 521


                                                                      Page 60
      1   the bottom it says Mr. Lombardo is submitting an
      2   expense report to Ms. Steigmann, correct?
      3            A.    Yes.
      4                  MS. SIEGMUND:      I think it is faster if you
      5   go.   I have a lag on my screen.
      6                  MS. COOPER:     Okay.    Not a problem.      All
      7   right.
      8            Q.    And this is Mr. Lombardo submitting an
      9   expense report to Ms. Steigmann and to you as well?
     10            A.    Yeah.
     11            Q.    Did you review all expense reports for the
     12   account managers and senior account managers?
     13            A.    Yes.
     14            Q.    And can you tell me what Ms. Steigmann's
     15   position was?
     16            A.    Finance manager.
     17            Q.    Is she still with the company?
     18            A.    She is not.
     19            Q.    And you wrote back to Mr. Lombardo in
     20   response that this hotel was pretty pricey, was that
     21   the conference rate, do you see that?
     22            A.    Yes, ma'am.
     23            Q.    And then he provided an explanation,
     24   correct?
     25            A.    Yes, he did.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 62 of 148 PageID# 522


                                                                      Page 61
      1          Q.     Do you know if prior to booking his hotel
      2   room, Mr. Lombardo would have sought approval from
      3   anyone?

      4          A.      2017?   He would have gone through Christine

      5   at that point.
      6          Q.     Okay.
      7          A.      And now it's -- that's Sharon.
      8          Q.     And if I scroll up here a little further,
      9   we are on page 3 of the 6 pages, this is an email, I

     10   believe, sent from -- your name carries on to Page 3
     11   here, but it comes from Leslie Peterson to Rick
     12   Lombardo and other copies on this email, Chris Chmura,

     13   Kyle West, Ms. Steigmann, Greg Chmura.           Can you read
     14   this email and tell me what time -- you bring up issues

     15   with alcohol charges.       And can you tell me a little

     16   more about that and why it was a concern?

     17          A.      Our policy on alcohol is that you have
     18   alcohol only at a meal, and only if the client orders
     19   alcohol first, then you may order alcohol with that

     20   client.
     21          Q.     And were you responsible for helping
     22   prepare that company policy?

     23          A.      I basically borrowed that policy from
     24   Eastman Kodak.
     25          Q.     And why was that the policy of the company?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 63 of 148 PageID# 523


                                                                      Page 62
      1            A.    We want our business transactions to be

      2   sober.
      3            Q.   But the company was okay with an alcoholic
      4   beverage at dinner, with food, I guess I should say; is

      5   that correct?
      6            A.    Yes, ma'am.

      7            Q.   What if a client ask an account manager to
      8   go out for a drink and talk business?           What was an
      9   account manager required to do under those

     10   circumstances?
     11            A.    Not go out for drinks.       Go out for dinner.
     12            Q.   What if the account -- or, what if the
     13   potential client didn't have time for dinner?
     14            A.    Then they didn't have time for alcohol, or

     15   she.

     16            Q.   Do you attend these conferences that
     17   account managers attend?
     18            A.    Some of them.
     19            Q.   And when you are at those conferences, do
     20   you see other attendees in the restaurant bar -- or I'm
     21   sorry -- in the hotel bar?

     22            A.    No.

     23            Q.   None?
     24            A.    I don't go to hotel bars.
     25            Q.   Okay.    Do you ever walk past the hotel bar



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 64 of 148 PageID# 524


                                                                      Page 63
      1   to get to your room or to conference rooms?

      2           A.     Oh, yeah, the bars in conferences are wide
      3   open.    You can see everybody that's in there.

      4           Q.    And have you observed anything at these
      5   conferences with respect to the people in these bars?
      6                  MS. SIEGMUND:     Object to the form of the

      7   question.
      8           A.     I have.    Of course I have.
      9           Q.    And have you ever observed any attendees in
     10   the bar, in the hotel bars?
     11           A.     Yeah, I have.     I have seen them coming out.
     12           Q.    Okay.    Is it your understanding that --
     13   well, let me rephrase.        At these conferences, there is
     14   a lot of opportunity, or there is opportunity to

     15   interface with potential clients, or existing clients,

     16   correct?

     17           A.     That's the reason we go.
     18           Q.    And isn't some of that interaction in these
     19   hotel bars?

     20           A.     We have our own policies and standards.           We
     21   don't conform to the status quo of the masses.

     22           Q.    Okay.    This email references Laura Leigh.
     23   Who is Laura Leigh.
     24           A.     Laura Leigh Savage.       Previous employee,
     25   director of operations.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 65 of 148 PageID# 525


                                                                      Page 64
      1          Q.     And you reference -- you say, "below is the
      2   policy on entertainment you signed with Laura Leigh".
      3   Where would that policy be found?

      4          A.      Onstage.

      5          Q.     Was it a separate policy from the employee
      6   handbook?

      7          A.      No, it was in the employee handbook.
      8          Q.     And Mr. Lombardo, he provided -- if we
      9   scroll up -- an explanation to you, correct?

     10          A.      Are you referencing the email I am looking
     11   at?
     12          Q.     Yes.     And if you want me to scroll down, or
     13   you want to scroll down, either way.
     14          A.      (Reviewing.)

     15                  Okay.

     16          Q.     Mr. Lombardo provided an explanation to
     17   you, correct?
     18          A.      Of course.
     19          Q.     Did Chmura ultimately reimburse him for the
     20   beverages that he purchased for himself and his client?
     21          A.      I don't remember.

     22          Q.     Or clients?
     23          A.      I would hope not.
     24          Q.     Do you know whether Mr. Lombardo asked his
     25   supervisor, Mr. West at the time, before he took the



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 66 of 148 PageID# 526


                                                                                Page 65
      1   client out as to whether he could take that client out?

      2          A.      Is that supposed to be separate from our
      3   policy?     I don't know.         I don't know if he did or not

      4   but we have a policy, so he was bound to that policy.

      5          Q.     And I believe this occurred, based on the
      6   email, in 2017.       Do you have a copy of the employee

      7   handbook as it stood in 2017?
      8          A.      I was told not to bring anything to this
      9   deposition.

     10          Q.     I don't mean right now.                     Does the company
     11   have a copy of the policy that was in effect at the
     12   time of this email?

     13          A.      Yes.
     14          Q.     Do you know if it was produced in
     15   Discovery?

     16          A.      I think it was, yes.

     17          Q.     I will represent to you that I have a copy
     18   of -- that I can show you, Exhibit Q, the July 19, 2019
     19   employee handbook.        I will pull that up.                 But that is

     20   the only handbook I was able to find in the production.
     21                         -       -       -       -       -

     22                  (Previously marked Deposition Exhibit

     23                  Q, was shown to the witness.)
     24                             -       -       -       -       -
     25          A.      It think we are talking about 2017, and you



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 67 of 148 PageID# 527


                                                                             Page 66
      1   are asking me to look at something that's for 2019, and

      2   I am focused on 2017, so why are you asking me to look
      3   at something that could have evolved?

      4          Q.     Just take a look at this exhibit.                  This is
      5   Defendant's Exhibit Q.
      6                  MS. SIEGMUND:             Christine, I will note that,

      7   of course, Dr. Chmura was asked on the handbook and on
      8   the training on the handbook, so to the extent we are
      9   getting into that, that's fine --

     10          A.      Yeah, I did not prepare for this.
     11          Q.     But you did prepare to testify regarding
     12   disciplinary actions taken against Mr. Lombardo, and

     13   you have testified that there was a company policy that
     14   was -- that Mr. Lombardo did not adhere to when he

     15   bought company drinks, so I am going to ask you to take

     16   a look at this exhibit, Exhibit Q.

     17                  MS. SIEGMUND:             Christine, can we go off the
     18   record for one second?
     19                  MS. COOPER:             Yes.

     20                          -       -         -       -       -
     21                 (Discussion had off the record.)

     22                              -       -         -       -       -

     23                  MS. SIEGMUND:             Is there a particular page
     24   you would like me to go to that would speed this up a
     25   little bit.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 68 of 148 PageID# 528


                                                                      Page 67
      1                  MS. COOPER:     Well, I want her to be

      2   familiar with the document, but we are going to look at
      3   Page 5 -- well, really Page 6.

      4           A.     (Reviewing.)

      5           Q.    Do you recognize this document,
      6   Ms. Peterson?

      7           A.     Yes, ma'am.
      8           Q.    And what is it?
      9           A.     It's an employee handbook.

     10           Q.    And is it the employee handbook that was
     11   put in place as of July 19, 2019; is that correct?
     12           A.     I don't know.     I have to go back to the

     13   top.
     14           Q.    Can you see the dates on there, July 19,
     15   2019?

     16           A.     I can.

     17           Q.    I am going the take you to Page 6.           Do you
     18   see the entertainment section in the handbook?
     19           A.     Okay.    This is about picking out a

     20   restaurant for dinner and having alcohol, yes.
     21           Q.    Is this the policy you were referring to --
     22   well, let me ask this.        Has this policy changed between

     23   2017, the date of the email that we were just looking
     24   at, and 2019?      Are you aware of any changes to this
     25   part of the employee handbook?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 69 of 148 PageID# 529


                                                                      Page 68
      1           A.     Does it end on Page 6?       (Reviewing).

      2                  Yes, that's the same policy.
      3           Q.    Is this the policy you were pointing Mr.
      4   Lombardo to in your email?

      5           A.     Yes, ma'am.
      6           Q.    Is there any parts of employee handbook --
      7   let me ask this, does this provision in the handbook
      8   prevent an employee from taking a client out to -- for
      9   a drink at a bar or -- let me stop there.

     10           A.     I don't see the word, bar, in that
     11   paragraph.
     12           Q.    Does it prevent an account manager, or
     13   senior account manager, from having a drink with a
     14   client or potential client?

     15           A.     No.

     16           Q.    Is there any part of the employee handbook,
     17   to your knowledge as it existed in 2017, that prevented
     18   an account manager or senior account manager from
     19   having a drink with a client or potential client?

     20           A.     If in a restaurants and the client orders
     21   alcohol, then the account manager can certainly follow

     22   suit.

     23           Q.    Is there anything preventing them or
     24   barring them from having a drink with a client if it is
     25   not at a restaurants over dinner?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 70 of 148 PageID# 530


                                                                      Page 69
      1            A.    It is not stated that way.

      2            Q.   Other than the email we just looked at and
      3   the handwritten sheet of paper that we looked at a

      4   moment ago, are there any other written -- to your

      5   knowledge, did in Mr. Lombardo's personnel file that
      6   pertain to any disciplinary actions or warning, in the

      7   offer letter -- sorry, in the amended offer letter from
      8   your testimony -- let me restate my question.
      9                  MS. SIEGMUND:     Yeah, I got lost.       I'm

     10   sorry.
     11            Q.   In the amended offer letter, Exhibit I,
     12   which is the handwritten document we went over, and

     13   Exhibit R, which is the email, are you aware of any
     14   other written documentation pertaining to any warning

     15   on disciplinary action with respect to Mr. Lombardo in

     16   his personnel file?

     17            A.    In 2016, the anual review was conducted
     18   between Mr. Lombardo and Laura Leigh Savage, Leslie
     19   Peterson, and there were some, continues improvement

     20   suggestion around ethical and more or less moral
     21   behavior that were documented and handed off to, I

     22   believe that was, Christine Steigmann at the time.

     23            Q.   And are you aware of whether those are
     24   still in Mr. Lombardo's personnel file?
     25            A.    I'm not.    We are not allowed to really see



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 71 of 148 PageID# 531


                                                                      Page 70
      1   personnel files.      That's just within H.R.

      2          Q.     So your -- you don't have access to the
      3   personnel files?

      4          A.      We don't access personnel files.          That's

      5   within the control of H.R.
      6          Q.     But you would have access to it if you
      7   wanted to see them; is that fair?          Let me ask you, are
      8   you prohibited from looking at the personnel files?
      9          A.      I don't know.     I don't think so, but I

     10   don't know.     I don't look at people's personnel files.
     11          Q.     Did you look at Mr. Lombardo's personnel
     12   files to prepare for this deposition?

     13          A.      I did not.
     14          Q.     Then how can you testify regarding what's
     15   contained -- what warnings -- let me rephrase that.

     16                  What disciplinary action, if any, was taken

     17   against Mr. Lombardo during his tenure there?
     18          A.      Life coaching.
     19          Q.     Can you explain what you mean by that?
     20          A.      Do you play sports?
     21          Q.     I did, yes.
     22          A.      You look like an athlete.

     23                  So the role of the coach is to continuously
     24   improve the players in order to win games.            As his
     25   coach, I was continuously working on his behavior to



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 72 of 148 PageID# 532


                                                                       Page 71
      1   make -- help him become a better player.             If you see

      2   that as disciplinary, I see it as disciplinary.              If you
      3   see it as coaching, then it is coaching.

      4           Q.    Other than coaching, is there any other
      5   disciplinary action that Chmura took?
      6           A.     No.

      7           Q.    We are going to change topics
      8   substantially, so if we want to take a short break now
      9   or keep moving forward, I just want to be flexible to

     10   that.    Now would be good time if anybody needs a break.
     11           A.     I don't.
     12                  MS. SIEGMUND:        You want to keep going?

     13                  THE WITNESS:     Okay.
     14           Q.    Okay.    I am going to turn your attention to
     15   Topic Number 25 on Exhibit A, "The calculation of

     16   commissions paid to Mr. Lombardo."             You are the

     17   designated corporate representative to testify on this
     18   topic, correct?
     19           A.     Yes, ma'am.

     20           Q.    I am going to put up two documents,
     21   Defendant's Deposition Exhibit J and K.

     22                              -    -      -   -     -

     23                  (Thereupon, Deposition Exhibit J, Copy
     24                  of     , was marked for purposes of
     25                  identification.)



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 73 of 148 PageID# 533


                                                                               Page 72
      1                                  -        -       -       -       -

      2                              -       -        -       -       -
      3                  (Thereupon, Deposition Exhibit K, Copy

      4                  of     , was marked for purposes of

      5                  identification.)
      6                                  -        -       -       -       -

      7          Q.     I am going to give you control.
      8          A.      What does, produced natively mean?
      9                  MS. SIEGMUND:           That just means we produced

     10   it as an Excel spreadsheet and so there is a place
     11   holder in our production, so it doesn't have a Bates
     12   number at the bottom.

     13                  THE WITNESS:        Okay.
     14          Q.     If you can go ahead and scroll through
     15   Exhibits J, and scroll through Exhibit K and

     16   familiarize yourself with these.

     17          A.      (Reviewing.)
     18                  So I am only commission numbers.
     19          Q.     Are you ready?
     20          A.      Yes, ma'am.
     21          Q.     Okay.    Turning to exhibit J first.                  Do you
     22   recognize this document?

     23          A.      It look like a commission report.
     24          Q.     And do you know when this commission report
     25   was assembled?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 74 of 148 PageID# 534


                                                                      Page 73
      1          A.      That's evolved over time.        What time period

      2   do you want me to speak to.
      3          Q.     Well, I mean, this specific document.           Do
      4   you know how this specific document was put together.

      5          A.      2016?   That would have been Ms. Steigmann
      6   individually reaching out to the account managers and

      7   preparing what she had on the books as their
      8   commissions.     They reviewed it, edited it, pushed it
      9   back to Christine Steigmann which recorded those edits

     10   and then pushed it to me to review.
     11          Q.     Does Exhibit J accurately reflect the
     12   commissions that is Mr. Lombardo was paid from October

     13   2015 through february 2017?
     14          A.      I can't remember that.       If this is an

     15   approved expenditure or commission report, then I would

     16   have to say, yeah.

     17          Q.     Who, ultimately, approved the amount of
     18   commissions that would be paid during this time period,
     19   October 2015 to February 2017?

     20          A.      Me.
     21          Q.     If we go up, I am going to take that up to
     22   the first page up here (indicating) and shrink it a

     23   little bit..     Is that still clear?
     24          A.      Can you move the right column to the
     25   left -- my left so I can see the comments on the right,



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 75 of 148 PageID# 535


                                                                                     Page 74
      1   or is this a scanned document?
      2           Q.     This is a PDF version of the excel
      3   spreadsheet that was produced.
      4           A.     Well, without comments on the right, I'm
      5   not familiar, but I will do my best.
      6           Q.     Do you believe there were comments on this
      7   particular spreadsheet of the February --
      8           A.     I am used to seeing comments on the right,
      9   yes, ma'am.
     10           Q.     Okay.   Give me one moment here.                         See if we
     11   can do it this way (indicating).
     12                  MS. COOPER:              Let's go off the record.
     13                           -       -         -       -       -
     14                          (Short recess taken).
     15                               -       -         -       -       -
     16                  (Thereupon, Deposition ExhibitAG , Copy
     17                  of      , was marked for purposes of
     18                  identification.)
     19                                       -         -       -       -   -
     20   BY MS. COOPER:
     21           Q.     Okay.   I am going to give you control of
     22   this.    I will represent to you this is the native
     23   version, or excel version of what I had marked as
     24   Defendants Exhibit Deposition Exhibit J.                              This one is
     25   marked as defendant's exhibit AG, and the place holder



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 76 of 148 PageID# 536


                                                                      Page 75
      1   is Chmura 000131.      And I will give you an opportunity

      2   to manipulate this and take a look at it.
      3          A.      (Reviewing.)

      4                  If you could move to the left, row A and

      5   then freeze B --
      6          Q.     Do you want me to freeze Row B?
      7                  MS. SIEGMUND:     Yes.
      8          A.      Yes, I want to see the name as we scroll
      9   across.

     10          Q.     (Indicating).       Okay.    You should be able
     11   to now.
     12          A.      Okay.

     13          Q.     Do you recognize this document?
     14          A.      Yes, ma'am.

     15          Q.     What is it?
     16          A.      It looks like commission reports from

     17   November 2016.
     18          Q.     And did you prepare this report?
     19          A.      No.

     20          Q.     To the best of your knowledge, is that a
     21   true and accurate copy of the 2016 commission report?

     22          A.      To the best of my knowledge, yes.

     23          Q.     And there are some other tabs at the
     24   bottom.     There is February 2017, January 2017, December
     25   2016, November 2016, October 2016, correct?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 77 of 148 PageID# 537


                                                                      Page 76
      1          A.      Correct.

      2          Q.     And do you want to page through those and
      3   tell me if those are also accurate to the pest of your

      4   knowledge?

      5          A.      (Reviewing.)
      6                  Looks accurate.

      7          Q.     Do you know who prepared this spreadsheet?
      8          A.      Christine Steigmann.
      9          Q.     And how was this -- how would the
     10   information get onto this spreadsheet?
     11          A.      Sure.   As I said earlier, Christine
     12   Steigmann would start on the month of commissions in

     13   front of each account manager what was on the books,
     14   and ten any correction that needed to be made, the

     15   account managers work with Christine on that until they

     16   got it to where they felt like it was right, and then

     17   it came to me.
     18          Q.     And then what would you do once it came to
     19   you?

     20          A.      I would review each transaction and if I
     21   had a question, I would go direct to the account

     22   manager, senior account manager and seek clarification

     23   if it wasn't properly noted in the comment section, row
     24   -- Column K.
     25          Q.     Would you ever make adjustments to



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 78 of 148 PageID# 538


                                                                      Page 77
      1   commission percentages?

      2          A.      No.
      3          Q.     Would you make adjustments to the
      4   commission dollar amount?

      5          A.      No.
      6          Q.     Who would do that?
      7          A.      Christine Steigmann.
      8          Q.     Would she do that at your direction?
      9          A.      Yes.

     10          Q.     Now, what were the -- take the November '16
     11   tab you were on on exhibit AG, are these the
     12   commissions for Mr. Lombardo?

     13          A.      Yes, it says RL, Column G.
     14          Q.     Let's walk through them.        I going the take
     15   us up so we can see the header here.           Walk through the

     16   columns with me.      So it has, Opportunity Name.         Can you

     17   explain what that column is?
     18          A.      The opportunity is the language that's used
     19   in Salesforce to be tied with a client's name.

     20          Q.     And the Type, can you explain, what -- I
     21   missed one.     If we go to -- well, let's fin this up

     22   firstist.     The Commission, can you explain to me the

     23   Commission column?
     24          A.      Oh, there's Type.      Should we do Type since
     25   we are here?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 79 of 148 PageID# 539


                                                                      Page 78
      1          Q.     Yes, please.
      2          A.      It would be either new business or it would
      3   be a contract that was a renewal -- a license that was

      4   renewing.

      5          Q.     And what's the amount next to it?
      6          A.      Amount next to it, if it's a renewal,

      7   represents 3% of that opportunity.
      8          Q.     So if we look at, once you get back to the
      9   top there, Column C says, Amount.          What was that

     10   amount?
     11          A.      If it says renewal, it is 3% of -- that is
     12   the amount of the contract, excuse me, yes.

     13          Q.     And the next column is -- yeah, the next
     14   column is really Columns C and E combined, says

     15   Commission.     And the first column there of the

     16   commission has the percentage in it.           What did that

     17   percentage represent?
     18          A.      If itis a renewal, it is 3% of the amount.
     19   If it is new business, it is 15% of the amount with

     20   certain caveats.
     21          Q.     And the not dollar value next to the
     22   percentage amount, what does that represent?

     23          A.      The commission.
     24          Q.     On the right hand side.        Let me rephrase
     25   that so it is clear for the record.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 80 of 148 PageID# 540


                                                                      Page 79
      1                  To the right-hand side under the Commission

      2   Column, ther eis a dollar value next to percentage.
      3   What does that represent?

      4           A.     Commission.

      5           Q.    And then there is a Renewal Date Column.
      6   What is the Renewal Date column?

      7           A.     That is the date that the license agreement
      8   is renewed.
      9           Q.    And then there is a Column H that says --
     10   i'm sorry, Opportunity Owner is Column G and it has
     11   some initials there, RL.        What is an Opportunity Owner?
     12           A.     That's just a designated account manager.

     13           Q.    So in this instance, R L would stand for
     14   Richard Lombardo, correct?

     15           A.     Yes.

     16           Q.    And then Column H says Demo, question mark.
     17   What is that column?
     18           A.     That says who did the demo.
     19           Q.    And if it has and NA in that column, do you
     20   know what that means?
     21           A.     Typically N A means, not applicable.

     22           Q.    So, for example, in the rlow trhat you are
     23   in, in row 5, it was a renewal and so it has an N A in
     24   Demo.    I take it there wouldn't usually be a demo for a
     25   renewal; is that fair.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 81 of 148 PageID# 541


                                                                        Page 80
      1          A.        Yeah, absolutely.

      2          Q.     And then Column I says, Survey Sent,
      3   question mark.          What survey is that column referring

      4   to?

      5          A.        Customer satisfaction survey.
      6          Q.     And there are dates in there, so did that
      7   represent the date that the survey was sent?
      8          A.        That's what the header says in Column I.
      9          Q.     And if there is answer N A in the field
     10   underneath that Column, what did that N A stand for?
     11          A.        Typically N A means not applicable.
     12          Q.     And then there is a Note column, Column J,
     13   correct?    It     doesn't look like there is any not e --
     14          A.        Yes.

     15          Q.     I'm sorry, I broke my own rules.          It'
     16   doesn't look like there are any notes in thi s

     17   particular one, but what type of notes would there be
     18   in that field?
     19          A.          Any information that was needed to

     20   clarify any of the previous columns, to clean up J.
     21          Q.     And then Column K says Paid, question mark.
     22   What is that column?

     23          A.        That indicates the date that we received
     24   payment for that license agreement from that
     25   Opportunity Name.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 82 of 148 PageID# 542


                                                                      Page 81
      1           Q.     So it doesn't refer to the date that the
      2   account manager may receive the commission in their
      3   pay, correct?
      4           A.     Correct.
      5           Q.     And so if we look at Row 9 and 10 on the
      6   November 5, 2016 tab of Exhibit A G, there is a as
      7   yellow dot in K with no date in it.           Doe s that mean
      8   that commission -- sorry, that the contract had not
      9   been paid by the client at that point?
     10           A.     I used to get these from Christine, and it
     11   looked like an artifact to me.
     12           Q.     But if there is no date in that column,
     13   then what your understanding would be is that that
     14   client hadn't paid that commission yet -- not the
     15   commission, hadn't paid on the contract yet, correct?
     16           A.     If there is not a date in there, then we
     17   are still waiting on payment.
     18           Q.     Okay.   Continue.
     19           A.     And at that point we went ahead and paid
     20   whether we had been paid or not.
     21           Q.     At some point, that changed, correct, how
     22   the commission was paid, the timing of the payment of
     23   commissions was changed, correct?
     24           A.     Yes.
     25           Q.     And can you explain what change was made?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 83 of 148 PageID# 543


                                                                      Page 82
      1          A.      We paid commissions when we receive payment

      2   from the client.
      3          Q.     When Mr. Lombardo first started working for
      4   Chmura, what percent was paid on -- well, let me

      5   rephrase that.
      6                  What constituted new business?         What would

      7   be included in new business?
      8          A.      This was a new opportunity
      9          Q.     And how was that defined?
     10          A.      I'm sorry?     How was that defined?
     11          Q.     Yes.
     12          A.      New business means that it is a new client.

     13          Q.     Do you know if there are records for the
     14   commissions paid to Mr. Lombardo in 2015?

     15          A.      Sorry, could you restate that?         You were

     16   turning your head and I couldn't hear you.

     17          Q.     I'm sorry.     Yeah, absolutely.      I said, are
     18   you aware of whether there are any records for
     19   commissions paid to Mr. Lombardo in 2015?

     20          A.      There would be records in QuickBook.
     21          Q.     And do you know if those were produced, his
     22   commission records were produced in Discovery?

     23          A.      I do not.    In 2015?
     24          Q.     Yes.
     25          A.      I do not.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 84 of 148 PageID# 544


                                                                                   Page 83
      1          Q.     Do you know when the change was made on the
      2   time of commission payments?
      3          A.      In early 2019.

      4          Q.     I am going to show you what's been marked
      5   as Exhibit AH, it is aother spreadsheet.
      6                              -       -       -       -       -

      7                  (Thereupon, Deposition Exhibit AH, Copy
      8                  of     , was marked for purposes of
      9                  identification.)

     10                                  -       -       -       -       -
     11          Q.     If you can take a look at this.
     12          A.      (Reviewing.)

     13                  That was an interim.                We were getting into
     14   situations where clients weren't paying and we paid out

     15   commissions, and we had to have fiduciary

     16   responsibility within the account managers to earn

     17   their renewal, so they needed to track down those past
     18   due notices, and that's what that Row 1 is about.
     19          Q.     Do you recognize this spreadsheet?
     20          A.      Yes, ma'am.
     21          Q.     And what is it?
     22          A.      It appears to be a commission report.

     23          Q.     It goes from march of 2017                       through
     24   September of 2019, correct?
     25          A.      That's what the tabs indicate at the



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 85 of 148 PageID# 545


                                                                      Page 84
      1   bottom.

      2            Q.   And these are Mr. Lombardo's -- pertain to
      3   Mr. Lombardo's opportunities, correct?

      4            A.    I am used to seeing all of them together,

      5   so, if this is a commission report, it should have
      6   everybody in there, not just Mr. Lombardo.

      7            Q.   Well, does this one contain everybody as
      8   you look through it?
      9            A.    Well, I can only see Rows 1 through 19.

     10   This appears to be something that was prepared in
     11   production for this case, so I would not say it was --
     12   no.

     13            Q.   Did you prepare it?
     14            A.    No.

     15            Q.   Do you know who did prepare it?
     16            A.    Sharon Simmons most likely, or Hanna

     17   Weisenhart *.
     18            Q.   Did you review it for your deposition
     19   today?

     20            A.    I did not.
     21            Q.   I am going to show you the first
     22   spreadsheet here and ask you a few questions on it.

     23   You will see on Row 18, this is tab March 7, 2017 of
     24   exhibit A H, and if you look at Row 18 in the Admission
     25   column --



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 86 of 148 PageID# 546


                                                                      Page 85
      1          A.      Do you mind highlighting that for me, put

      2   your cursor on it?
      3          Q.     Sure.
      4          A.      I have a little bit of astigmatism.

      5          Q.     In the Commission Percent column, you see a
      6   7 1/2 %?

      7          A.      Uh-huh.
      8          Q.     Why isit 7 1/2 and not either 15 or --
      9   well, let me take a step bpack.          Row 18 shows the type,

     10   New Business, correct?
     11          A.      Yes, ma'am.
     12          Q.     And it shows in the commission Column, the
     13   7 1/2 %,    correct?
     14          A.      It does.

     15          Q.     And why would that be at a 7 1/2% versus a
     16   15%?

     17          A.      In March of 2017, that would have been Kyle
     18   West in the supervisory role and more than likely it
     19   says in Column J that Rick and Austen worked on this

     20   together, so they split the commission.
     21          Q.     So was that common, then, that splitting
     22   commission if two account managers worked on an

     23   opportunity together?
     24          A.      Is your use of word, common, frequent, or
     25   is your use of the word, common, a policy manner?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 87 of 148 PageID# 547


                                                                      Page 86
      1          Q.     Let me rephrase that.        Thank you.    Was it
      2   policy to split the commission if more than one account
      3   manager worked on an opportunity?

      4          A.      Absolutely.     They worked as a team.       Those

      5   are the two meteorites working together on that one.
      6          Q.     Did they -- well, who decided the split on
      7   the commission if two account managers worked on an
      8   opportunity together?
      9          A.      I probably did.

     10          Q.     Would you ultimately apporove it or not?
     11          A.      Absolutely.     Absolutely.
     12          Q.     How were -- if, for example, there was new
     13   business that signed a multi-year contract, and paid
     14   that multi-year contract upfront, how were commissions

     15   calculated on that basis?

     16          A.      So let me give you that in a why response

     17   and not a how, is that okay?
     18          Q.     You can give me whatever response you give
     19   me and I will listen to you and follow-up.

     20          A.      Okay.   So would you restate the question?
     21   You want to know how multi-years deals were handled in

     22   terms of commissions when the entire multi-year deal

     23   was paid in year X?
     24          Q.     Correct.
     25          A.      Because the client, particularly the B to B



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 88 of 148 PageID# 548


                                                                      Page 87
      1   client, can cancel at any time, there is not a

      2   guaranteed 3% deal.       Now, if they pay upfront, we still
      3   have to get those renewals, right?          Which means if you

      4   get 15% commission, you really need to follow-up with

      5   those touch points every quarter.          You can kind of let
      6   that one slide because you already got your commission

      7   for it.      So to make sure those touch points that were
      8   required for renewal, you have to make sure that you
      9   take the 12 month commission and a 3% renewal

     10   thereafter.
     11           Q.     Was it standard policy at Chmura for
     12   account managers and senior account managers to not

     13   have any touch points with a client that signed a
     14   multi-year -- signed and paid a multi-year contract?

     15           A.      So it is Chmura, not Shmura, if you don't

     16   mind.     Dr. Chen, Chmura.

     17                   At Chmura, we did everything we could to
     18   incentivize our account managers to take care of your
     19   client.      So rather than pay 15% up front, we take 15%,

     20   renewal. 15%, renewal, renewal, renewal.            Depends on
     21   the terms, but you wanted that client to renew.

     22                   Did I answer your question?        Was it a

     23   standard practice question or policy question?
     24           Q.     Was the standard policy on a contract, on a
     25   multi-year contract that was fully paid upfront for an



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 89 of 148 PageID# 549


                                                                      Page 88
      1   account manager and senior account manager to have no

      2   touch points with that client after that contract was
      3   paid?

      4           A.      No, we would never encourage no touch

      5   points.      The whole thing I just went through was the 3%
      6   commission.

      7           Q.     Okay.   Was it ever put in writing that a
      8   multi-year contract, fully paid, would be paid out in
      9   commissions at 15% on the first year and 3% on the

     10   years thereafter?
     11           A.      That was recorded on the standard operating
     12   procedures?

     13           Q.     When were those standard operating
     14   procedures adopted?

     15           A.      Under Greg Lodge * in 2017.

     16           Q.     So what about commissions prior to the
     17   standard operating procedures?
     18           A.      Well, generally, thing go like this,
     19   Christine, is you have a year and you develop the Best

     20   Practices and that would have been 2015 through 2016.
     21   Once you get through all the kinks of a start-up

     22   department, then you organize standard operating

     23   procedures based on best practices and those experience
     24   continuous improvement.
     25           Q.     How were -- let me ask this:        Were



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 90 of 148 PageID# 550


                                                                      Page 89
      1   commissions paid differently on multi-year contracts in

      2   2015 and 2016 than they were in 2017 going forward?
      3          A.      That's not to my understanding, no.

      4          Q.     When an account manager started at Chmura,
      5   how were they paid for -- well, let me rephrase that.
      6   If an account manager, let's say, inherited an

      7   opportunity from a prior account manager and ultimately
      8   closed the deal, how were commissions paid on that deal
      9   to the new account manager?

     10          A.      What year are you in?       When you said
     11   started --
     12          Q.     Well, new --
     13          A.      And the account manager -- can you be more
     14   specific about what you mean by new account manager --

     15          Q.     If Chmura hired a new account manager --
     16   when Chmura --

     17          A.      When?
     18          Q.     In 2015.     Who inherited an opportunity and
     19   ultimately closed that opportunity, how were they --

     20   what percentage of commission were they paid?
     21          A.      As we discussed last week, there were

     22   practices in place that if they prospected that client,

     23   they did -- they set up the demo, they actually did the
     24   demo on their own without the help of an economist or
     25   statistician to close that deal, they did the paperwork



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 91 of 148 PageID# 551


                                                                      Page 90
      1   properly in Salesforce -- the documentation, excuse me,

      2   and then they correctly reported information to the
      3   Accounting Department, that constituted a complete 15%

      4   initial sales cycle.       If they inherited that, then we

      5   have to look at how they inherited that, who did the
      6   demo, was there supporting staff on that demo?             Did

      7   they close, et cetera, et cetera?
      8                  So you have to be able to understand the
      9   full sales cycle.      So if they just got a wet signature

     10   on a license agreement, that's the equivalent to the
     11   level of effort of a renewal, so that was 3%.             If they
     12   didn't --

     13            Q.   Did they -- sorry.
     14            A.    No, go ahead.

     15            Q.   Was there ever an instance in which an
     16   account manager only had to procure a signature on a

     17   contract and still got paid the 15% commission between
     18   2015 and today?
     19            A.    Not that I'm aware of.

     20            Q.   To your knowledge, did you ever approve the
     21   commission in that instance, at 15%?

     22            A.      What is the 15%, the complete sales

     23   cycle?
     24            Q.   No, in the instance in which a contract --
     25   where is the demo had already been completed and the



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 92 of 148 PageID# 552


                                                                      Page 91
      1   contract was about to be inked, I think were your

      2   words.        Had you ever approved a 15% commission for an
      3   account manager who inherited it in that status?

      4            A.       I have no recall of doing that.

      5            Q.      I want to turn your attention to this
      6   November 2017 tab on AH.         And if you look at Row 5, you

      7   will see under Commission there is 5%.           Can you explain
      8   in this instance why a 5% commission was paid on new
      9   business instead of 15%?

     10            A.       So this was under Greg in 2017, November of
     11   2017.     He could took over October 1 of 2017.          So let me
     12   see what's in that -- are we on Row 5 is that the

     13   timeline we're in?
     14            A.       Yes.

     15            Q.      Cuyahoga County?   Oh, my gosh.      I'll never
     16   forget that one.         Yeah, Cuyahoga County is our office

     17   county for our headquarters in Cleveland.            And Cuyahoga
     18   County came in to the Cleveland office, and the only
     19   demo was given by Greg.         The paperwork to get Cuyahoga

     20   County as a new client was unbelieveable.            I believe
     21   that our Operations Department worked on that for six

     22   months before we were able to get it in.

     23                     So Rick got 5% in that situation because he
     24   didn't do the demo, he didn't do the paperwork.             It
     25   falls into that 5% category of -- pretty much a



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 93 of 148 PageID# 553


                                                                      Page 92
      1   judgment call, but that would have been Greg's call.

      2   And it was an RFP, so he wouldn't have filled out the
      3   RFP -- I think that's a very generous commission for

      4   the level of effort that he had to do.

      5            Q.   Was there a written policy of reducing the
      6   commission from 15% to a lesser amount if an R F P was

      7   involved?
      8            A.    Yes, he should have an email on that from
      9   me.

     10            Q.   Do you recall when you would have sent that
     11   email?
     12            A.    I was the only one that sent the email.

     13   Was that the question?
     14            Q.   No.     Do you recall when you would have sent
     15   that email?

     16            A.    Oh, I think it was March of 2015.

     17            Q.   And do you know if that email was produced
     18   in Discovery?
     19            A.    Yes.

     20            Q.   Was it?
     21            A.    Yes.

     22            Q.   I am going to show you, or direct your
     23   attention to the October 2017 tab on Exhibit AH.              The
     24   Opportunity Name is Entergy Mississippi and it has a 6%
     25   commission in the Commission column.           Can you explain



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 94 of 148 PageID# 554


                                                                      Page 93
      1   why this one has a 6% commission in tha t column?

      2           A.     That would be Greg's judgment, but I can
      3   tell you when Entergy was being managed by Rob

      4   McMillin, they were a former client, and I don't know

      5   the details behind this one.
      6           Q.    Did you approve the 6% commission?
      7           A.     No, that would have been Greg.
      8           Q.    You mentioned earlier that Greg took over.
      9   What did Greg take over?

     10           A.     He took over Kyle's supervisory role of the
     11   sales team because Kyle --
     12           Q.    Go ahead.     You can finish your thought.
     13   What did Kyle --
     14           A.     No, no. I just -- Kyle had other plans.

     15           Q.    What were Kyle's other plans?
     16           A.     He wanted to go to Italy with his wife.

     17           Q.    Okay.    How long -- and Kyle is Mr. West,
     18   right, Kyle West?
     19           A.     Yes, ma'am.

     20           Q.    Kyle -- how long was Mr. West in Italy for?
     21           A.     The month of January 2018, the month of

     22   April and half of May of 2018.

     23           Q.    And did he come back to work in May of
     24   2018?
     25           A.     He did.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 95 of 148 PageID# 555


                                                                      Page 94
      1           Q.    I am going to show you the tab so we can go
      2   to a concrete example.        (Indicating).     Okay.    I froze
      3   the first column here.        We are on the April 2019, the

      4   April 2019 tab of Exhibit AH, and I want to direct your

      5   attention to Row 11 and 12.         I highlighted Row 11.       If
      6   you could just take a look at those two rows for us for

      7   a minute and tell me when you are ready.
      8           A.     (Reviewing.)
      9           Q.    Are you familiar with the "Workforce
     10   Solution, South Plains 3 year agreement opportunity"?
     11           A.     That was a mouthfull.       Somewhat, yeah.
     12           Q.    And there is a note in this particular row
     13   that states, if you want to scroll over for a moment,
     14   "Rick was paid for all three years at the new business

     15   rate.    Only the 12 months should be paid at that rate."

     16   Do you see that?

     17           A.     Yes, ma'am.
     18           Q.    Do you know who made that note?
     19           A.     It was either Sharon or Hanna.

     20           Q.    And we talked about how the 15% commission
     21   would be paid on the first year and then the 3% would

     22   be paid on the remaining years on the contract that was

     23   paid in full, correct?        We already talked about that?
     24           A.     Yes, ma'am.
     25           Q.    Is this one of the instances in which Mr.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 96 of 148 PageID# 556


                                                                      Page 95
      1   Lombardo would have been paid commission on the first

      2   year at 15% and then the remaining paid at 3%?
      3            A.    Yes.

      4            Q.   Who, in this instance, the -- let me
      5   rephrase.
      6                  Did you approve payment on this one at the

      7   rate of 15% for the first year and 3% for the remaining
      8   years?
      9            A.    That would have been April '19.         That would

     10   have been early in Eli's tenure, so I imagine he was
     11   just learning, so this probably went to Sharon after
     12   Eli glanced at it.        He wouldn't have known enough at

     13   that time to -- I mean, he may have.           Talking about Eli
     14   here.     So I don't know about this one.        I am aware that

     15   that adjustment was made.

     16            Q.   Okay.     To your knowledge, was -- we looked
     17   at the spreadshea AG, which was October 2016 to
     18   February 2017.        Was the spreadsheet we are looking at
     19   now, A H, did it pull information from a different

     20   source than spreadsheet A G?
     21            A.    No, everything came from QuickBooks and

     22   backed up by Salesforce.

     23            Q.   So we talked about opportunity.          We talked,
     24   multi-year contracts, talked about commissions when
     25   more than one account manager worked on opportunities.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 97 of 148 PageID# 557


                                                                      Page 96
      1   Were there any other instances in which a commission

      2   would be adjusted?
      3          A.      No, unless there was a mistake like this

      4   one appears to be a mistake.

      5          Q.     Well, this was -- you are talking,
      6   Workforce Solutions on tabs -- on the April 2019 tab,

      7   correct?
      8          A.      Yes.   Any time you see something in red
      9   with a negative on it, it is an adjustment and

     10   somebody's mistake.
     11          Q.     But this was an adjustment for a multi-year
     12   paid contract, correct?

     13          A.      Yes, ma'am.
     14          Q.     I want to change topics now and close this
     15   out.   I am going back to Exhibit A, Notice of

     16   Deposition.     You were designated as the corporate

     17   representative to speak about "Eli Auerbach's
     18   termination, including the decision to terminate,
     19   reason for termination and notice to Mr. Auerbach of

     20   his termination"; is that correct?
     21          A.      Yes.

     22          Q.     When was Mr. Auerbach terminated?          When was
     23   his employment terminated?
     24                  That was a poorly worded question.
     25          A.      December of 2019.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 98 of 148 PageID# 558


                                                                      Page 97
      1            Q.      What were the circumstances surrounding his
      2   employment termination?
      3            A.       He wasn't meshing with leadership in terms

      4   of direction we wanted to go.         He had a different

      5   direction he wanted to take the sales team and the
      6   level of conflict that was creating for the sales team

      7   wasn't necessary.
      8            Q.      What direction did he want to take the
      9   sales team?

     10            A.       He wanted to, basically, raise their base
     11   salary and lower their commissions, which was creating
     12   anxiety for them.

     13            Q.      After Mr. Auerbach was terminated, did
     14   Chmura make adjustments to the commission structure?

     15            A.       So we got kind of caught -- blindsided with

     16   two new hires that came in that December, and

     17   unbeknownst to us, Mr. Auerbach had designed their
     18   offer letters, signed it himself, sent it out.             And so
     19   they came in under, here is the structure, and that was

     20   never approved by leadership.         So we were pretty much
     21   stuck.        So we had some bumps there, bumps in the road.

     22   And, I mean, he didn't have the the authority to sign

     23   an offer letter.
     24            Q.      So Mr. -- Mr. Auerbach did not have
     25   authority to -- let me ask, who does have authority to



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 99 of 148 PageID# 559


                                                                      Page 98
      1   sign an offer letter?

      2          A.      Me, Sharon Simmons, Chris.
      3          Q.     And in these two instances, you didn't?
      4          A.      Can I correct my testimony?         John Chmura

      5   and Greg Chmura can sign for their people.
      6          Q.     And then, also, the others you listed can
      7   sign for account managers, is that right?            Ms. Simmons,
      8   and was there somebody else you mentioned as well?
      9          A.      Chris Chmura, but I don't believe there is

     10   any situation where Sharon or Chris signed.            It was
     11   usually me.
     12          Q.     And in these two instances, you didn't
     13   review the offer letter before they went out to these
     14   new account manangers?

     15          A.      No, I didn't see them.

     16          Q.     When did you discover that these offer
     17   letters had gone out in the form that they did?
     18          A.      When the decision was made between Eli and
     19   Aisha to hire them, I got to see the letter then, and

     20   it was the new sales structure that we hadn't even
     21   approved.

     22          Q.     Were those letters already signed by the
     23   new employees?
     24          A.      When I saw them?
     25          Q.     Yes.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 100 of 148 PageID# 560


                                                                      Page 99
      1           A.     I don't remember.

      2           Q.     Is the sales team currently being paid on a
      3    different commission structure than was in effect when

      4    Mr. Lombardo was employed?

      5           A.     Yes.
      6           Q.     And is it the structure that Mr. Auerbach
      7    proposed?
      8           A.     Yes.
      9           Q.     When was that change made?
     10           A.     December 1, 2019.
     11           Q.     And was leadership involved in that
     12    decision?

     13           A.     We had to deal with the situation of two
     14    employees coming in with a different sales structure

     15    than the remaining employees.

     16           Q.     Why was the decision made to alter the
     17    existing -- alter the structures of existing employees
     18    as opposed to the new employees?
     19           A.     Some members of leadership felt like the

     20    new structure was good and that it was more manageable
     21    and sustainable over time, but we shot ourselves in the

     22    foot on FMLA by raising somebody from 50,000 to 60 in

     23    terms of hitting that high income target.
     24           Q.     Prior to mr. Auerbach's termination, did
     25    Chmura have him sign an affidavit pertaining to this



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 101 of 148 PageID# 561


                                                                     Page 100
      1    case, Mr. Lombardo's case?

      2           A.     Eli was eager to sign that affidavit, yes.
      3           Q.     Who prepared that affidavit?
      4                  MS. SIEGMUND:      I would object to -- or

      5    instruct you not to answer to the extent that gets into
      6    attorney-client communications.

      7           Q.     Are you not going to answer that question?
      8           A.     I am not.
      9           Q.     Let me ask this, did you prepare that
     10    affidavit?
     11           A.     No.
     12           Q.     Did you reveiw the affidavit before it was
     13    provided to Mr. Auerbach?
     14           A.     Yes.

     15           Q.     And that affidavit was -- let me ask this,
     16    who handed the affidavit to Mr. Auerbach for his

     17    signature, if you know?
     18           A.     Greg Chmura.
     19           Q.     And Mr. Auerbach ultimately signed the
     20    affidavit, correct?
     21           A.     Yes.

     22           Q.     And the date he turned that affidavit back
     23    to the company, he was terminated; is that correct?
     24           A.     Yes.
     25           Q.     Who had the discussion with Mr. Auerbach



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 102 of 148 PageID# 562


                                                                     Page 101
      1    regarding his termination, if there was anything?
      2           A.      Greg Chmura.
      3           Q.     Were you present either by phone or in
      4    person when Mr. Auerbach was terminated?
      5           A.      No.
      6           Q.     Was leadership in agreement on terminating
      7    Mr. Auerbach?
      8           A.      Yes.
      9           Q.     I am going to turn your attention back to
     10    Exhibit A just for a second.         I think we are on our
     11    last topic here.      You were designated as the
     12    representative regarding Topic Number 32,
     13    Mr. Lombardo's personnel file; is that correct?
     14           A.      Yes.
     15                   MS. SIEGMUND:     I think we went through a
     16    lot of this on Thursday, so, hopefully, we can
     17    fasttrack this.
     18                   MS. COOPER:     We did.    I think I only have
     19    one question on this, maybe two, but we already went
     20    through a lot today as well.
     21           Q.     Earlier today you testified you did not
     22    review his personnel file prior to this deposition,
     23    correct?
     24           A.      Correct.
     25           Q.     When was the last time you did review this



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 103 of 148 PageID# 563


                                                                              Page 102
      1    personnel file?

      2           A.      I don't know.
      3                   MS. COOPER:             If we can take a break for a

      4    moment.     I think this concludes the 30(b) portion of

      5    the deposition, but I want to page through.                      Let's take
      6    a short break.

      7                   MS. SIEGMUND:             Do you want to take a lunch,
      8    or do you want a short break and keep going?
      9                   THE WITNESS:             At this point, keep going.

     10                   MS. SIEGMUND:             Okay.
     11                   MS. COOPER:             Go to take five.
     12                           -       -         -       -       -

     13                          (Short recess taken).
     14                               -       -         -       -       -

     15    BY MS. COOPER:

     16           Q.     I'd like to go onto the individual part of
     17    this deposition and move away from the 30(b)
     18    deposition.     Some of the topics may sound a little
     19    similar, Ms. Peterson, but I will try to ask different

     20    questions, even though there is some overlapping in the
     21    way the topic designation is in the Notice of

     22    Deposition.

     23                   With respect to payment of commissions,
     24    when Mr. Lombardo first started, I think you already
     25    testified, that you would review and approve those



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 104 of 148 PageID# 564


                                                                     Page 103
      1    commission; is that correct?

      2             A.   Yes.
      3             Q.   And when he first started with the company,
      4    he was -- some of his commission rates were changed

      5    based on status of opportunity provided to him; is that
      6    correct?

      7             A.   Yes.
      8             Q.   Can you tell me a little more about those
      9    changes in commission rates if you recall?

     10             A.   Yes.    I can tell you the same thing I told
     11    you several times.      Do you want me to go through it
     12    again?

     13             Q.   Just as to when he first started, yes,
     14    please.

     15             A.   So prior to Mr. Lombardo's employment, we

     16    had Robert McMillin.       He was -- he was more of a

     17    business development person for JobsEQ, and so he had
     18    gone to several conferences.        He was prospecting.       He
     19    was getting license agreements in place, and then left.

     20                  And so about two months later, we had gone
     21    to ComDoc and got an understanding of what a sales team

     22    for technology looked like.        And when Mr. Lombardo came

     23    on, there were several deals amongst -- close, or even
     24    closed in the case of Berea * county, I know they had
     25    already been closed in Salesforce.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 105 of 148 PageID# 565


                                                                     Page 104
      1                  So we had that policy that I told you about

      2    before, the total initial sales cycle for 15% starts at
      3    prospecting and ends with the closed deal.            If he

      4    didn't hit all of the points in that process, then the

      5    commission rates were calculated due to what we
      6    considered level of effort.

      7             Q.   When did Mr -- is it McMillin?         Is that
      8    right?
      9             A.   Yes.

     10             Q.   When did Mr. McMillin leave the company?
     11             A.   November of 2014.
     12             Q.   And Mr. Lombardo started in February of?
     13             A.   February 18, 2015, yes.
     14             Q.   And just so it is clear, because I had a
     15    hard time -- 2015 Mr. Lombardo started, correct?

     16             A.   Yes.

     17             Q.   And so some of the leads that were turned
     18    over to Mr. Lombardo were leads from Mr. McMillin,
     19    correct?

     20             A.   Leads from Chris Chmura.
     21             Q.   I want to focus just for a moment on the
     22    leads from Mr. McMillin if we could.

     23             A.   Sure.
     24             Q.   Are they -- are the leads from Mr. McMillin
     25    different than from Dr. Chmura?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 106 of 148 PageID# 566


                                                                     Page 105
      1           A.     No.

      2           Q.     So they were the same leads?
      3           A.     I thought you meant prospect.

      4           Q.     No, no.    Were actual leads handed over to
      5    Mr. Lombardo pertaining to Mr. McMillin different leads
      6    than those that Dr. Chmura had worked on?

      7           A.     Yes.    As far as I can remember, yes.
      8           Q.     With respect to the leads that were from
      9    Mr. McMillin, are you aware of any contact between

     10    those leads when Mr. McMillin left and when Mr.
     11    Lombardo started?
     12           A.     I can't be specific, but I know there was

     13    ongoing dialogue with opportunities before the sales
     14    team was organized.

     15           Q.     Can you be more specific?        What do you mean
     16    by, before the sales team was organized?

     17           A.     So Mr. McMillin had a series of very warm
     18    leads, unsigned agreements that were already out there
     19    in the hands of the potential client.           So they varied.

     20           Q.     What, if any, of Mr. McMillin's leads
     21    closed between the time he left the company and the

     22    time Mr. Lombardo started?

     23           A.     I know -- say that again?
     24           Q.     What leads, if any, closed between the time
     25    Mr. McMillin left the company and the time Mr. Lombardo



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 107 of 148 PageID# 567


                                                                     Page 106
      1    started?
      2             Q.   So I know in Salesforce there is a signed
      3    agreement with Leigh Towsey *with Mr. McMillin's name
      4    on it.
      5             Q.   Did Mr. McMillin close that?
      6             A.    Did Mr. McMillin sign it?        He did.
      7             Q.   So he would have been there at the time --
      8    he would have been employed by Chmura at the time that
      9    that was signed, correct?
     10             A.    Not necessarily.      You can have a license
     11    agreement waiting on a signature.
     12             Q.   So does Chmura sign -- or a representative
     13    of Chmura, sign the agreement before it is sent to a
     14    prospective client?
     15             A.    Yes, yes.
     16             Q.   How many warm leads, or very warm leads
     17    were handed to Mr. Lombardo that were generated by
     18    Mr. McMillin?
     19             A.    I don't know the number.
     20             Q.   Would that information be documented
     21    anywhere?
     22             A.    Salesforce, if it is properly documented.
     23             Q.   Could you ballpark how many:          10, 20, 100?
     24             A.    I don't want to do that.        That's guessing.
     25             Q.   How long is a lead very warm for?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 108 of 148 PageID# 568


                                                                     Page 107
      1            A.    Varies by client.

      2            Q.    What would be the range?
      3            A.    One day to one year.

      4            Q.    How was that determined, that length of
      5    time?
      6            A.    So -- money.      Budget.

      7            Q.    Can you explain how?
      8            A.    As we discussed last week, our business to
      9    government client had longer sales cycles, typically,

     10    than our business to business client.           That's driven by
     11    policy and practicality.
     12            Q.    The current sales team at Chmura, have they
     13    been hitting their quotas from the time Mr. Lombardo
     14    left to the current time?

     15            A.    They have not.

     16            Q.    Do you know the reason they haven't been
     17    hitting those quotas?
     18            A.    They're very young.
     19            Q.    Are they inexperienced?
     20            A.    Very.
     21            Q.    Does the company currently have any senior
     22    account managers?

     23            A.    No.
     24            Q.    Were there any warm leads after -- that Mr.
     25    Lombardo had that were distributed after his



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 109 of 148 PageID# 569


                                                                     Page 108
      1    termination?

      2             A.    I'm sure there were, but I am not aware of
      3    what they are.

      4             Q.   Are you aware of whether anyone worked
      5    those leads?
      6             A.    I am sure they did that under Dr. Shelly's

      7    watch and he is making sure that everything is in
      8    place.
      9             Q.   What is Dr. Shelly's background?
     10             A.    He is a Ph.D, a Harvard Fellow.         He was a
     11    professor at Wake Forrest, and now he works for Chmura.
     12             Q.   And what's his title at Chmura?
     13             A.    Right now he is the director of sales and
     14    education specialist.

     15             Q.   And you probably have already answered
     16    this, but does Chmura currently have a sales manager?

     17             A.    That's Dr. Shelly.      He is an interim.      We
     18    are interviewing.
     19             Q.   Does he have any background in sales?
     20             A.    He was an entrepreneur for a couple years,
     21    so, yeah, he had to survive.

     22             Q.   Does he have any sales management
     23    experience?
     24             A.    He is getting that now.
     25             Q.   I want to show you what's been marked as



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 110 of 148 PageID# 570


                                                                                 Page 109
      1    Defendant's Exhibit, I believe it is, V.

      2                  MS. COOPER:          I am going to email Exhibit V
      3    to you, Kelli.     I'll represent that it's the Responses

      4    to the Interrogatories.            I did not have the

      5    verification page attached to the original version that
      6    I sent to you, Kelli, so I am going to send it with the

      7    verification sheet attached.
      8                               -        -       -       -       -
      9                  (Thereupon, Previously Marked

     10                  Deposition Exhibit V, With the
     11                  Verification Page Now Attached, was
     12                  shown to the witness.)

     13                                   -        -       -       -       -
     14           Q.     I am showing you what's been marked as
     15    Defendant's Exhibit V, and I will hand over control.

     16           A.     (Reviewing.)

     17           Q.     Have you seen this document before, Ms.
     18    Peterson?
     19           A.     Yes, ma'am.

     20           Q.     Did you have, or did you assist in the
     21    preparation of the responses to these interrogatories?

     22           A.        Yes, ma'am.

     23           Q.     If you can go to the very last page, and I
     24    can scroll down there. (Indicating).                        Is this
     25    Dr. Chmura's signature?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 111 of 148 PageID# 571


                                                                     Page 110
      1            A.     It is.
      2            Q.    I want to direct your attention to Number
      3    17.    If you just read through that and then the
      4    substance of the response as well.
      5            A.     (Reviewing.)
      6            Q.    Have you had a chance to review it?
      7            A.     Yes.
      8            Q.    I just want to look at Number 2 for a
      9    moment here, the company's position that Mr. Lombardo,
     10    quote, regularly exercised significant discretion when
     11    performing his job duties.
     12                   Can you describe for me what your
     13    understanding of his discretion is?
     14            A.     He was allowed the opportunity to prospect
     15    in the whole United States in the manner that met his
     16    goals, his percentage goals.         Nobody prospected for
     17    him.    He managed the prospecting prospects.
     18            Q.    Okay.     Any other discretion?
     19            A.     Any other discretion?
     20            Q.    Yes.
     21            A.     He had a lot of liberty in choosing
     22    conferences to attend.        He was, basically, a product
     23    development adviser because he was battle tested and
     24    knew what the clients needed more than we did.
     25            Q.    Anything else?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 112 of 148 PageID# 572


                                                                     Page 111
      1             A.       I mean, we can move on.

      2             Q.      Well, I am just asking is that all the
      3    discretion -- are those all the categories of

      4    discretion that you believe Mr. Lombardo regularly

      5    exercised?
      6             A.       I agree with everything in Paragraph 2.

      7             Q.      And Paragraph 2 -- well, let's see, it
      8    says, "offering substantial discounts to customers."
      9    So is that another area where he exercised significant

     10    discretion, according to you?
     11             A.       Yes.
     12             Q.      So going to the first category of
     13    discretion you mentioned was prospecting the whole
     14    United States, correct?

     15             A.       Correct.

     16             Q.      Did any account -- let me ask this.       Did he
     17    have discretion to prospect the whole U.S. throughout
     18    his entire time at Chmura?
     19             A.       No.

     20             Q.      When did that change?    Or let me rephrase.
     21    How did it start?        What was his discretion, and then,

     22    how did it change?

     23             A.       As the business grew, the plan was always
     24    to add additional sales -- account managers to manage
     25    sales.        So as the business --



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 113 of 148 PageID# 573


                                                                     Page 112
      1           Q.     So at the -- I'm sorry.       Go ahead.
      2           A.     From 2015 until 2019, markets changed, so
      3    did territory.

      4           Q.     So early on in his tenure with Chmura, he
      5    prospected the whole U.S.; is that correct?
      6           A.     As I previously stated, yes.

      7           Q.     And then as time went on, was his territory
      8    limited?
      9           A.     It was changed.

     10           Q.     Who made that change?
     11           A.     I'm sorry?     Who made the change?
     12           Q.     Yes.
     13           A.     It was SEA Group.
     14           Q.     And Mr. Lombardo would have been informed
     15    of this new territory; is that right?

     16           A.     Yeah.

     17           Q.     I think we already talked about choosing
     18    conferences, which is the second area of discretion on
     19    your list, but do you have any specific recollection of

     20    conferences Mr. Lombardo recommended Chmura attend?
     21           A.     Texas Economic Development Conference was

     22    his favorite.     He had a lot of clients in Texas.

     23           Q.     Was he the first account manager to attend
     24    the Texas Economic Development Conference?
     25           A.     Yes.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 114 of 148 PageID# 574


                                                                     Page 113
      1           Q.     Do you know how he learned about that
      2    conference?
      3           A.      Through his clients.

      4           Q.     Prior to -- well, let me ask this, was he
      5    allowed to attend that conference?
      6           A.      Yes.

      7           Q.     Was there any discussion prior to his
      8    attendance -- let me rephrase that.
      9                   Was there any discussion regarding whether

     10    a representative of Chmura should attend that
     11    conference?
     12                   MS. SIEGMUND:     Object to the form of the

     13    question.     You can answer.
     14           A.      Rick came to us and said, I am going to

     15    this conference.      And we said, great, go bring them in.

     16           Q.     Did Mr. Lombardo ask permission to attend
     17    that conference?
     18           A.      Well, he was an employee.
     19           Q.     So what does that mean?
     20           A.      There is a chain of command.        You go
     21    through that when you are spending company's money.

     22           Q.     So he went up the chain of command before
     23    attending the conference?
     24           A.      No, he let us know he was attending it and
     25    we thought it was great.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 115 of 148 PageID# 575


                                                                     Page 114
      1           Q.     So when you say we, who is "we"?
      2           A.     SEA Group.
      3           Q.     So the SEA Group approved him attending
      4    that conference?

      5           A.     SEA Group was excited about it, yeah.
      6           Q.     If SEA Group hadn't been excited about it,
      7    would he still be permitted to go?
      8                  MS. SIEGMUND:      Object to the form of the
      9    question.    You can answer.

     10           A.     So we are a consensus based organization
     11    and, ultimately, if Rick wanted to go to that
     12    conference, I would have been the voice of the business

     13    reasons behind that and he would have gone and SEA
     14    Group would have been fine with that.

     15           Q.     Okay.   Was there ever a time Mr. Lombardo
     16    asked to go to a conference, to your recollection, that

     17    he was denied permission to attend?
     18           A.     In 2018, we did the most conferences we had
     19    ever done, and we had to scale back in 2019 due to the

     20    fact we had added 18 employees in 2018.           So we had to
     21    make budget decisions and cut back on conferences.

     22    Mr. Lombardo was not given permission to do that.

     23           Q.     So Mr. Lombardo did ask to attend certain
     24    conferences, at least in 2019, where he was not given
     25    permission to attend; is that correct?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 116 of 148 PageID# 576


                                                                     Page 115
      1           A.      Where no one was given permission to

      2    attend, that's correct, not just Mr. Lombardo.
      3           Q.     Now, you said that he also exercised
      4    discretion with respect to product development, being a

      5    product develoment adviser.        Can you explain that a
      6    little bit more?

      7           A.      Sure.   In July of 2019, we actually brought
      8    on a product manager.       Prior to that, we were very
      9    dependent on the account managers to bring back

     10    innovative ideas from the field.
     11           Q.     What was the product manager's main, or
     12    primary responsibility as of 2019 going forward?

     13           A.      Run the roadmap.     Build news cases and all
     14    the things they never had anybody to do for us before,

     15    but you'd have to talk to John about that, John Chmura.

     16           Q.     So prior to Chmura retaining or hiring a
     17    product manager, what specifically did Mr. Lombardo do
     18    to assist with product development?
     19           A.      He often made ethic -- you know, there is

     20    300 logs of him asking for GDP, for example.            He worked
     21    closely with I.T. to set the priorities of the roadmap.

     22           Q.     When you say 300 logs, what you do you mean
     23    by 300 logs?
     24           A.      Those are requests that are logged on
     25    Onstage.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 117 of 148 PageID# 577


                                                                     Page 116
      1            Q.    Was GDP ever developed by Chmura?
      2            A.     Yes.
      3            Q.    When was it developed?
      4            A.     See, I can't remember that date.

      5            Q.    Has GDP -- sorry, had GDP been pushed to
      6    market?

      7            A.     It's commercially available in JobsEQ.
      8            Q.    And Mr. Lombardo had asked 300 times prior
      9    to it being pushed commercially; is that right?

     10            A.     No, that's just a number of times that he
     11    recorded that we needed it, and a lot of people needed
     12    it.    So we were just playing catch-up, actually, with

     13    GDP.    It was a lot to bring that particular analytics
     14    to the tool.

     15            Q.    So what recording?      You said he would
     16    record it.     What recordings was he doing?

     17            A.     I am sure that's a combination of
     18    Salesforce, roadmap, postings, Onstage, sales meetings.
     19            Q.    Was GDP Mr. Lombardo's independent idea?
     20                   MS. SIEGMUND:     Object to the form of the
     21    question.    You can answer.

     22            A.     Mr. Lombardo is not an economist, nor is he

     23    an I.T. person.       The answer is, no.
     24            Q.    Looking back at this Exhibit V, as in
     25    Victor, Number 2, I want to turn to talking about where



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 118 of 148 PageID# 578


                                                                     Page 117
      1    it says, 'Regularly exercised significant discretion by

      2    offering substantial discounts to customers.'            Do you
      3    see that?

      4           A.     Yes, ma'am.

      5           Q.     What does that mean?
      6           A.     So rick is the one that developed the

      7    sublicense model.
      8           Q.     What is the sublicense model?
      9           A.     He was able to understand the business and

     10    value proposition of aligning multiple clients under
     11    one contract.
     12           Q.     Had that ever been done before Mr. Lombardo
     13    started at the company?
     14           A.     No, that was created by Rick -- sorry, Mr.

     15    Lombardo.

     16           Q.     Can you explain what you mean by aligning
     17    multiple -- I apologize, I am going to ask you to say
     18    it again.    Sorry, let me rephrase.
     19                  The sublicense model you are talking about,

     20    can you explain how the pricing would work on that?
     21           A.     50% discount if you are a sublicensee.

     22           Q.     What is a sublicensee?
     23           A.        someone that has come under a master
     24    license or a parent.
     25           Q.     Would these, the licensee and sublicensee



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 119 of 148 PageID# 579


                                                                     Page 118
      1    be related entities?

      2           A.     There is a value proposition for them to be
      3    brought together.

      4           Q.     Was the pricing for this model set before
      5    Mr. Lombardo started at Chmura?
      6           A.     No.

      7           Q.     Chmura has what are called pricing
      8    matrixes, correct?
      9           A.     Correct.

     10           Q.     How are pricing matrixes developed?
     11           A.     The pricing committee sit down and do --
     12           Q.     Who's on the -- sorry.
     13           A.     -- do a lot of math analysis of
     14    populations, analysis of demographics, competitive

     15    analysis.    And the pricing committee largely is driven

     16    by Greg Chmura, develop the matrices with input from

     17    the account managers, of course.
     18           Q.     Who sits on the pricing committee?
     19           A.     Greg Chmura, Sharon Simmons, Leslie

     20    Peterson.
     21           Q.     How many -- let me rephrase that.
     22                  When was the first pricing matrix put out

     23    by Chmura?
     24           A.     I don't remember.
     25           Q.     Would it have been before Mr. Lombardo



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 120 of 148 PageID# 580


                                                                     Page 119
      1    started with the company?

      2            A.    No, no.
      3            Q.    When Mr. Lombardo started, then, how was
      4    Mr. Lombardo supposed to know how supposed to price the

      5    product?
      6            A.    We just had two price points based on

      7    population, 8995 * and 9995.
      8            Q.    How many pricing matrices since the
      9    beginning -- or let me ask this: Are they numbered, the

     10    pricing matrices, if they change?
     11            A.    Of course.
     12            Q.    What number is chmura up to on their
     13    pricing matrix?
     14            A.    You know, I think it is around 24, 25.

     15            Q.    And each different pricing matrix would
     16    have a change in price on it, correct?

     17            A.    There are some things would have changed.
     18            Q.    Okay.   What other things could change on a
     19    pricing matrix?

     20            A.    I think the first or second iteration we
     21    added 75-mile radius.       There is an MSA version, there

     22    is a county version, there as regional version, there

     23    is an opportunity version.        Businesses evolve over
     24    time.
     25            Q.    Is there one matrix used in any given point



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 121 of 148 PageID# 581


                                                                           Page 120
      1    in time or -- let me re-ask that.

      2                  Is there one matrix used at any point in
      3    time?

      4            A.    I don't understand that question.                Sorry.

      5            Q.    That's okay.       I will rephrase it.
      6                  So you have approximately 24 pricing

      7    matrices currently.      Can an account manager price based
      8    on any one of those, or only based on the most current
      9    pricing matrix?

     10            A.    The most current, but that's not to say
     11    that a deal will come in that gets priced based on a
     12    previous one.

     13            Q.    Is that because that the deal could already
     14    have gone out before -- be quoted and gone out before

     15    the new pricing matrix went into effect?

     16            A.    Yes.

     17            Q.    I am going to show you what's been
     18    marked -- actually two documents, what's been marked
     19    Exhibit AA.     We will start with A A.

     20                         -   -       -       -       -
     21                  (Previously marked Deposition Exhibit

     22                  AA, was shown to the witness.)

     23                                 -       -       -       -   -
     24            A.    (Reviewing.)
     25            Q.    Do you recognize this document?                I will



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 122 of 148 PageID# 582


                                                                     Page 121
      1    take let you look at it.

      2           A.     I recognize it, but I can't read it.           It is
      3    too small.

      4           Q.     Okay.   (Indicating).       Is that better?
      5           A.     Yes.
      6           Q.     Do you know what this is?
      7           A.     That's a typical pricing matrix.          I don't
      8    know which version it is.
      9           Q.     You already answered my question.
     10                  Okay.    In using this pricing matrix as an
     11    example, it contains -- actually, if you could walk me
     12    through it a little bit.        It has, Post Secondary, Not

     13    EDO at the very top.       What does that refer to?
     14           A.     If it is a post secondary, it is education

     15    and not an economic developments organizations.

     16           Q.     And so would you look at that top line
     17    where it says, ENR equals less than 5000 -- 5 to
     18    10,000, 10 to 20,000, 20,000 and up, are those the
     19    columns you would look down to price for post

     20    secondary?
     21           A.     You are asking me to look at the five 5K

     22    columns, or asking me --

     23           Q.     How would I -- I am going to ask a more
     24    general question.      I think it would be easier than me
     25    trying to guess.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 123 of 148 PageID# 583


                                                                     Page 122
      1                  Walk me through using this pricing matrix.

      2    If I were am account manager working for Chmura, how
      3    would I use this pricing matrix?

      4           A.     Well, for one thing, I would have rows and

      5    columns in there so I know which row I'm on, and these
      6    -- I guess this is scanned.        So the biggest driver in a

      7    pricing matrix in an organization is price and
      8    population per capita, and this would spell it out into
      9    easy to use, user type.

     10           Q.     And what are the user types on, if you can
     11    point me to the user type on this particular pricing
     12    matrix.

     13           A.     Well, you can have, say, economic
     14    development orgainizations, you can have private

     15    consultants, you can have University, economic

     16    development organizations, utility companies.            And that

     17    last Column is Rick Lombardo's column.
     18           A.     He is the one that -- was strategic enough
     19    to go after the small counties that our competition was

     20    ignoring.
     21           Q.     And then tell me how to use this.          If I
     22    were pricing, let's take an example -- if I were

     23    pricing to a utility company, how would I know what to
     24    charge for a new contract for JobsEQ?
     25           A.     So you work with the primary region and



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 124 of 148 PageID# 584


                                                                     Page 123
      1    then you use the factors that are laid out under

      2    utilities.
      3           Q.     And what are those?
      4           A.     They may just want -- they might want zip

      5    code level data, they might want to add additional
      6    states, they might want to add additional counties,

      7    they might want the whole nation.          They can add
      8    additional seats.
      9           Q.     So let's say I was the utility company or
     10    i'm selling to the utility company that wnats s just
     11    their region.
     12           A.     What do you mean by region?         Region is

     13    anything lower than a state.
     14           Q.     Okay.   Well, I am just trying to understand
     15    how to use this, that's all.        I am trying to understand

     16    from the account manager perspective how would I go

     17    about pricing.     And I you can give me any example you
     18    want to give me, but if you can show me how to use this
     19    to price a particular product, how would I go about

     20    doing that?
     21           A.     So let's you are Scott County Virginia and

     22    your population is less than $50,000 and you want zip

     23    code level data for Scott County, then you are going to
     24    have a price that the population is not going to
     25    support that price, but it is under 50k population, so



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 125 of 148 PageID# 585


                                                                     Page 124
      1    it is $5,000.

      2            Q.    Okay.   Now, underneath the chart, there is
      3    a section called, Discounting Tools, "that discounts

      4    cannot be combined", do you see that?

      5            A.    Yes, ma'am.
      6            Q.    Can you explain to me what that is?
      7            A.    It's multi-year discount that can be either
      8    two years -- if it's two years, 5% off of each year.
      9    It can be a three year which gets you 7% off of each

     10    year.
     11            Q.    And then number two under Discounting Tools
     12    says, can take up to 10% off the list price, but the

     13    price never drops lower than 5,000; is that correct?
     14            A.    Yes, that's driven bythat single counties

     15    rate.

     16            Q.    And the list price is what's in the chart
     17    above; is that correct?
     18            A.    Yes.
     19            Q.    And then there is a sublicense Number 3,
     20    that says 20% off the price of that sublicense had the
     21    sublicensee purchased the package on their own.             Parent

     22    license is undiscounted and is defined as the highest

     23    priced individual package.        All sublicense's must sign
     24    up at the original point of purchase."           Is that the
     25    sublicense model you were talking about earlier?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 126 of 148 PageID# 586


                                                                     Page 125
      1             A.   That is the sublicense model that I

      2    believed -- I mean, I haven't looked at this in years.
      3    I don't pay attention to this.         My understanding of it,

      4    it was a 50% discount, so -- I may be wrong.

      5             Q.   But that's the model you were referring
      6    to -- regardless of percentage, that was the model,

      7    correct?
      8             A.   Yes.
      9             Q.   Outside of these discounts -- well, let me
     10    ask, how could account managers use these discounting
     11    tools?
     12             A.   So they would start with list, which is

     13    where they want to get because they get the biggest
     14    commissions there, and then in the process of

     15    discovery, they discover what their price point is.

     16    But based on price point and based on region and based

     17    on user stype, you begin to discount.           You might start
     18    with 1%, you might start with 2%.          And Rick was very
     19    good at this.     He was very good at helping the company

     20    maximize that opportunity.
     21             Q.   When you say, the company, do you mean
     22    Chmura or -- who are you referring to as the company?

     23             A.   Chmura.
     24             Q.   To your knowledge, did Mr. Lombardo seek
     25    approval prior to offering a discount?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 127 of 148 PageID# 587


                                                                                Page 126
      1           A.     I mean, he often came to me with a reason

      2    why we had to go with a certain product, and I always
      3    said, how do you recommends, Rick?                        And then that's

      4    what we would go with.

      5           Q.     But he would come to you before offering it
      6    to the potential client or clients, right?

      7                  MS. SIEGMUND:              Object to the form of the
      8    question.    You can answer.
      9           A.     He had the freedom to take discountns

     10    without coming to me.
     11           Q.     And those are the discounts that are set
     12    out on the pricing matrix; is that correct?

     13           A.     On this particular one, yes, but I don't
     14    know which version this is.                   I know they have up to 30%

     15    discretion now.

     16           Q.     And would that 30% be found on a pricing
     17    matrix?
     18           A.     Yes.
     19           Q.     I am going to show you what's been marked
     20    as Exhibit AB, probably too small.                        I will make it
     21    bigger.

     22                         -       -       -        -       -

     23                  (Previously marked Deposition Exhibit
     24                  AB, was shown to the witness.)
     25                             -       -        -       -       -



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 128 of 148 PageID# 588


                                                                      Page 127
      1           Q.     Is this also a pricing matrix?
      2           A.      Just aversion of it.
      3           Q.     Do you know which version this is, which
      4    number?

      5           A.      I do not, no.
      6           Q.     And I assume this works in the same manner
      7    as the last pricing matrix that we looked at?
      8           A.      Yes.
      9           Q.     And,again, you don't recall which version
     10    this pricing matrix that's in front of you now, Exhibit
     11    AB, is; is that correct?
     12           A.      I do not know which version this is.

     13           Q.     If an account manager wanted to offer a
     14    discount, and maybe I already asked this, so forgive

     15    me.   If an account manager wanted to offer a discount

     16    beyond what's listed under these Discounting Tools in

     17    either Exhibit AB or AA, or whatever the current matrix
     18    as it exist, would they have to seek approval from
     19    someone?

     20           A.      Well, two eyes are always better than one.
     21           Q.     So the answer is, yes, they would have to
     22    seek approval?

     23           A.      They would want to.
     24           Q.     Well, would they have to?        Were they
     25    directed to?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 129 of 148 PageID# 589


                                                                     Page 128
      1             A.   Yes.

      2             Q.   And would that have also applied to Mr.
      3    Lombardo when he was employed?

      4             A.   Yes.

      5             Q.   Going back to you testifying that Mr.
      6    Lombardo developed a sublicense model, do you remember

      7    when he developed that?
      8             A.   2015.
      9             Q.   And did you have personal discussions with
     10    him regarding that model?
     11             A.   Yes.
     12             Q.   And do you recall the substance of those
     13    communications?
     14             A.   The substance of them?

     15             Q.   Yes.
     16             A.   Yes.    It was brilliant.

     17             Q.   What was the actual substance of the
     18    conversation you had with him regarding the sublicense
     19    model?

     20             A.   He began to see in Salesforce how to set up
     21    a parent account, and then how to set up each child and

     22    he bridged that model into the industry that he was --

     23    industries that he was prospecting to and was able to
     24    act as an adviser, a trusted adviser to his client
     25    about how they can come together and work together and



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 130 of 148 PageID# 590


                                                                     Page 129
      1    at a better price point than if they were individually
      2    licensed.
      3           Q.     Who made the determination that 50% would
      4    be the proper discount?
      5           A.      Mr. Lombardo.
      6           Q.     Did someone have to approve that discount?
      7           A.      No, It became a new model, a sublicense
      8    mole, it is on the pricings matrix.
      9           Q.     Did Mr. Lombardo put it on the pricing
     10    matrix?
     11           A.      Oh, no, I am sure that was Greg, Greg
     12    Chmura.
     13           Q.     You said earlier there was a pricing
     14    committee?     Mr. Lombardo was not on that pricing
     15    committee, correct?
     16           A.      He was an adviser to that committee.
     17           Q.     Did he sit on the committee?
     18           A.      They brought him in often, yeah, set up
     19    a --
     20           Q.     Was Mr. Lombardo a named member of that
     21    committee?
     22           A.      No.
     23           Q.     And I apologize, do you recall when?            I
     24    think I already asked this, but do you recall
     25    approximately when Chmura first introduced the pricing



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 131 of 148 PageID# 591


                                                                                    Page 130
      1    matrix?

      2           A.     No, I don't.
      3           Q.     I am going to show you what has been marked
      4    as Defendant's Exhibit N, and I think we already went

      5    through this the other day, but I just want to take one
      6    more look at it here.

      7                          -        -         -       -       -
      8                  (Previously marked Deposition Exhibit
      9                  N, was shown to the witness.)

     10                               -         -       -       -        -
     11           Q.     Do you recognize this document?
     12           A.     Yes, ma'am.

     13           Q.     Is this -- it is an email from you to Mr.
     14    Lombardo, Mr. Steele, Ms. Ludvik Mr. Grebenc?

     15           A.     And Mr. Cox, correct.                          Yes, we talked about

     16    it last week.

     17           Q.     Okay.       I thought we had, but that was last
     18    week, so forgive me.               My brain is tired.               But as sales
     19    matrix -- your email here, you drafted this email,

     20    correct?
     21           A.     Yes.

     22           Q.     And it says, "discounts beyond those
     23    documented in the sales matrix pricing sheet need to be
     24    individually approved by me," correct?
     25           A.     Yes.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 132 of 148 PageID# 592


                                                                     Page 131
      1           Q.     So at least as of 2017, there was a sales
      2    matrix pricings sheet, correct?
      3           Q.     Do you recall if the first pricing matrix
      4    was in 2016?

      5           A.      I don't want to commit to that because I
      6    don't recall.

      7           Q.     Was the sublicensing model we have been
      8    talking about on the first pricing matrix?
      9           A.      Yes.

     10           Q.     And Mr. Lombardo, according to you,
     11    developed that in 2015, correct?
     12           A.      Correct.

     13           Q.     So isit possible that the first pricing
     14    matrix came out in 2015?

     15           A.      Not going to commit to that.        I don't know.

     16           Q.     Do you know who is responsible for
     17    preparing the pricing matrix?
     18           A.      Greg Chmura.
     19           Q.     I am going to show you what's been marked
     20    Defendant's Exhibit S, and full-time to go ahead and
     21    look at this.

     22                               -    -   -    -    -

     23                   (Thereupon, Deposition Exhibit S, Copy
     24                   of     , was marked for purposes of
     25                   identification.)



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 133 of 148 PageID# 593


                                                                     Page 132
      1                                  -    -    -    -    -
      2           A.      (Reviewing.)
      3           Q.     Ready?
      4           A.      Yes.
      5           Q.     Do you recognize this document?
      6           A.      I know what it is.       A disappointment.
      7           Q.     Well, what is it?        Other than a
      8    disappointment, your words, not mine, what is it?
      9           A.      It's standard operating procedures for the
     10    sales team --
     11           Q.     And that's --
     12           A.      -- for the technology department.
     13           Q.     Sorry.    And this was dated April 5, 2019,
     14    correct?
     15           A.      Yes.
     16           Q.     To your knowledge, were there standard
     17    operating procedures that predated the april 5, 2019
     18    version?
     19           A.      Yes, 2017.
     20           Q.     Was that when they were implemented?
     21           A.      Yes.
     22           Q.     Do you know who prepared the April 5, 2019
     23    version?
     24           A.      Mr. Auerbach.
     25           Q.     When did Mr. Auerbach begin working for



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 134 of 148 PageID# 594


                                                                                   Page 133
      1    Chmura?

      2           A.     In April 2019, and that was his first
      3    assignment.

      4           Q.     Was this version of the standard operating
      5    procedures implemented?
      6           A.     I don't think so.                   I don't recognize that

      7    date that was April whatever it was.                           This appears to
      8    me to be more in line with what we adopted in 2017.                              So
      9    I don't know why there is a date change, but this is

     10    not what I thought you were going to show me.
     11           Q.     Let me show you another document and we can
     12    come back to this one.            I am going to show you what's

     13    been marked as an exhibit, I think this might help.
     14    Exhibit T.    It has an email in the front, but if you

     15    scroll down, and I will let you take a look at it.                           You

     16    will see one,a standard operativing procedures dated

     17    July 10, 2019.     This may be the one you are referring
     18    to.
     19                          -       -       -       -        -

     20                  (Previously marked Deposition Exhibit
     21                  T, was shown to the witness.)

     22                              -       -       -        -       -

     23           A.     Okay.
     24           Q.     I will have you take look at that at your
     25    leisure.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 135 of 148 PageID# 595


                                                                     Page 134
      1             A.   (Reviewing.)

      2                  MS. SIEGMUND:      We are ready.
      3             Q.   Do you recognize this document?
      4             A.   Yes.

      5             Q.   What is this?
      6             A.   It's the latest version of the standard

      7    operating procedures.
      8             Q.   And was this version adopted by --
      9    implemented by Chmura?

     10             A.   I don't know.      All I heard is complaints
     11    about it, so I guess it was.
     12             Q.   And do you know who prepared this version?
     13             A.   Mr. Auerbach.
     14             Q.   And the exhibit S we were just looking at,
     15    and you have control, so you can scroll back to it if

     16    you want to look at it.       Exhibits S was not prepared by

     17    Mr. Auerbach; is that correct?
     18             A.   No.
     19             Q.   And this would be --
     20             A.   I don't know why it has that date, but no.
     21             Q.   So Exhibit S looks more like the original
     22    version of the standard operating procedures; is that

     23    right?
     24             A.   I mean, I can't respond by just giving you
     25    a yes based on looking at the table of contents.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 136 of 148 PageID# 596


                                                                     Page 135
      1             Q.      Would Mr. Lombardo -- let me rephrase that.
      2                      If you look at Exhibit S for a moment,
      3    let's switch back to Exhibit S.

      4             A.       (Indicating).

      5             Q.      These standard operating procedures, they
      6    govern the sales team, correct?

      7             A.       They govern the processes.
      8             Q.      And what type of processes are set forth in
      9    the standard operating procedures of Exhibit S?

     10             A.       The processes are what make us productive.
     11    So the processes are there to reduce waste, increase
     12    productivity, reduce transaction costs.

     13             Q.      And Mr. Lombardo would have been expected
     14    to follow these standard operating procedures, correct?

     15             A.       Correct.

     16             Q.      And this one is dated April 5, 2019.       It
     17    has details surrounding a variety of different items,
     18    including -- well, why don't you tell me.           Does this --
     19    what does this standard operating procedures encompass?

     20             A.       So are we on Exhibit S or T?
     21             Q.      Let's stick with S for now.     We will stick
     22    with that.

     23             A.       What's the date on S?    I am sorry.     Is sit
     24    April?        Yes, it is.
     25             Q.      Yes, it is April 5, 2019.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 137 of 148 PageID# 597


                                                                     Page 136
      1           A.     Okay.    And the question is what do they do?

      2           Q.     Yes.
      3           A.     They represent and reflect the health of

      4    the organization.      And when I say that, I mean, sales

      5    and client, marketing, finance and the clients.             So
      6    those work together under the standard operating

      7    procedures to reduce waste in the system, to allow for
      8    a spirit of continuous improvement and to reflect the
      9    transaction cost from one side of the house to the

     10    other in terms of the dimensions of change.
     11                  Does that help?
     12           Q.     It does, yes.     If you would gurn to Page
     13    16 -- it's actually Bates labeled -- 16 of the
     14    document, but Bates labeled Chmura 0040753.            And at the

     15    very top is Section 6, Price Negotiations.

     16           A.     (Indicating).

     17           Q.     I will let you take a look at this section.
     18           A.     (Reviewing.)
     19           Q.     And we'll just stick on this page for a
     20    moment.
     21           A.     Okay.

     22           Q.     My first question is, what are contingency
     23    responsible parties?
     24           A.     Well, contingency is plan B.
     25           Q.     So what does contingency responsible



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 138 of 148 PageID# 598


                                                                     Page 137
      1    parties mean in this context?

      2           A.     Subject matter expert.
      3           Q.     And what subject matter were these
      4    responsible parties experts in?

      5           A.     What subject matter?
      6           Q.     Yes.
      7           A.     Well, I would be the subject matter expert
      8    for sales, and Dr. Chmura would be the finance subject
      9    matter expert.

     10           Q.     And this page is labeled, price
     11    negotiations.     It sets forth procedures with respect to
     12    price negotiations, correct?

     13           A.     Not just price, but everything about it.
     14           Q.     What do you mean by that?
     15           A.     Pricing matrix, pricing exceptions,

     16    additional sales.

     17           Q.     And mr. Lombardo would have been -- let me
     18    rephrase.
     19                  The account managers would have been

     20    required to follow the standard operating procedures
     21    with respect to price negotiations, correct?

     22           A.     Correct.

     23           Q.     And Mr. Lombardo also would have been
     24    required to follow these standard operating procedures
     25    with respect to price negotiations, correct?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 139 of 148 PageID# 599


                                                                     Page 138
      1            A.     So this is a perfect world, and we don't

      2    live in a perfect world, so I can't make that -- I
      3    can't say yes to that statement because you are asking

      4    from paper, but then when it comes to reality, it often

      5    changes.
      6            Q.    Was Mr.    Lombardo required to follow the
      7    standard operating procedures set forth in Section 6?
      8            A.     Yes.
      9            Q.    I want to turn to the next page,
     10    conferences and travel.
     11            A.     (Reviewing.)
     12            Q.    If you go up to just under Procedures, let
     13    me rephrase.
     14                   These procedures, pertain to standard

     15    operating procedures regarding conferences and travel

     16    at Chmura, right?

     17            A.     Yes.
     18            Q.    And under Procedures, it has, Responsible
     19    Party and Action Step, Conference Selection, do you see

     20    that?
     21            A.     Yes.

     22            Q.    And the Event Group comprised of CC.          Is CC
     23     Dr. Chmura?
     24            A.     Yes.
     25            Q.    And LP is you, correct?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 140 of 148 PageID# 600


                                                                     Page 139
      1           A.     Yes.

      2           Q.     And BK stands for bookkeeper?
      3           A.     Yes.

      4           Q.     And SM is for sales manager?
      5           A.     Yes.
      6           Q.     And is SS Ms. Simmons?
      7           A.     Yes.
      8           Q.     And KQ would be Mr. West, correct?
      9           A.     Correct.

     10           Q.     And so Event Group under the standard
     11    operating procedures was tasked with researching and
     12    selecting conferences for Chmura employees to attend,

     13    correct?
     14           A.     Correct.

     15           Q.     Was Mr. Lombardo part of that Event Group?
     16           A.     No.    He invited himself out of it because

     17    he had unethical travel behaviors.          So he was no longer
     18    invited.    I think it was 2018 or is this the 2019
     19    version?    Yes, he was not in it.       This would be -- most

     20    of these exists because of Mr. Lombardo.
     21           Q.     So your testimony is that the standard
     22    operating procedures exists because of Mr. Lombardo?

     23                  MS. SIEGMUND:      Object to the form of the
     24    question.
     25           A.     Some of the things that are in the standard



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 141 of 148 PageID# 601


                                                                     Page 140
      1    operating procedures under conference travel are as a

      2    result of mistakes by Mr. Lombardo.
      3           Q.     Well, we weren't talking about the travel.
      4    We were just talking about the conference selection.

      5    Mr. Lombardo was not part of the event group selecting
      6    conferences, at least as of April 2019, correct?

      7           A.     Correct.
      8           Q.     All right.    I want to turn to Exhibit T and
      9    move away from Exhibit S. I think you earlier testified

     10    that Mr. Auerbach prepared this version.           Tell me
     11    again, are you aware whether this version was
     12    implemented, Exhibit T?

     13           A.     This must have been implemented because I
     14    heard complaints about it, particularly from finance.

     15           Q.     Was there any other version after Exhibit
     16    T's date, whether it was July -- i have to scroll back

     17    up to know for sure -- July 10, 2019 --
     18           A.     Well --
     19           Q.     Let me finish my question, only so we have
     20    a clear record, please.       Was there any other version
     21    after this July 10, 2019 version that would have been

     22    implemented at the time of Mr. Lombardo's employment?

     23           A.     I'm not aware.
     24           Q.     What is it, or what complaints have you
     25    heard about this particular version?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 142 of 148 PageID# 602


                                                                     Page 141
      1             A.    So there is a lot of concern around how
      2    invoices get generated from Salesforce information to
      3    the finance managers.       So sloppy Best Practices are
      4    existing, such as including an upsell, which is a
      5    separate transaction following a JobsEQ license,
      6    bundling those into one price and then you go into the
      7    record, into Saas optics, and it shows up as two
      8    products with one price, for example.
      9             Q.   That sounds confusing a little bit.
     10                   Okay, I want to turn to Mr. Lombardo's
     11    termination.     You testified earlier that back in
     12    March -- I am going to stop sharing, so I can actually
     13    see the screen.       You testified back in March that you
     14    were prepared to fire Mr. Lombardo, correct?
     15             A.    Yes.
     16             Q.   And then you decided against doing that,
     17    right?
     18             A.    Yes.
     19             Q.   What led to Mr. Lombardo's termination --
     20    first of all, do you recall what date Mr. Lombardo was
     21    terminated?
     22             A.    October 30 or 31st, the last day of
     23    October in 2017.
     24             Q.   Do you recall what --
     25             A.    Let me correct that.       2019.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 143 of 148 PageID# 603


                                                                     Page 142
      1           Q.     Do you recall what led to his termination?
      2           A.      Yes.
      3           Q.     And what was that?
      4           A.      So the information that I have on that
      5    largely comes from Mr. Auerbach.
      6           Q.     Okay.     Were you part of the decision to
      7    terminate Mr. Lombardo?
      8           A.      I was.
      9           Q.     Was there a primary decision maker who
     10    decided to terminate him?
     11           A.      SEA Group decided to terminate him, and I
     12    was the one that, I think I stated before, I was still
     13    not ready to fire Rick.        I was the last holdout.
     14           Q.     And what --
     15           A.      And then Greg --
     16           Q.     So go ahead and finish.
     17           A.      Then Greg was -- I am not in Cleveland, so
     18    I don't see the drama that's going on.            Greg felt very
     19    strongly that the sales department had been through so
     20    much with Mr. Lombardo, so much emotion and so much
     21    drama and so much foul language and unnecessary
     22    attempts to take management down, and Mr. Auerbach was
     23    part of that drama.
     24           Q.     And how was he part of that problem?
     25           A.      I would describe him as a mark.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 144 of 148 PageID# 604


                                                                     Page 143
      1           Q.     Okay.   Can you think of a specific example,
      2    just so I understand?
      3           A.      Yes.   I mean he is middle managements,

      4    rights?     Middle managements is supposed to be the

      5    champion between account manager and management, a job
      6    they are supposed to play.        And that job was never

      7    clear to me, maybe because I wasn't in Cleveland, but
      8    Mr. Auerbach seemed to play both sides against the
      9    middle.

     10           Q.     Prior to Mr. Lombardo's termination, did
     11    you have any internal discussions regarding his
     12    termination?

     13           A.      Yes, we did.
     14           Q.     What was the substance of those
     15    discussions?

     16           A.      Protecting the sales team that was in place

     17    was the substance of those discussions.
     18           Q.     Can you explain that a little bit further?
     19           A.      So the sales team is very young and Mr.

     20    Lombardo would take them one by one to lunch and feed
     21    them with reasons to not want to respect management.

     22           Q.     Do you have any personal knowledge of the
     23    conversations that Mr. Lombardo had with those account
     24    managers?
     25           A.      I have information from one of the account



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 145 of 148 PageID# 605


                                                                     Page 144
      1    managers that I'm drawing from largely.

      2           Q.     And which account manager is that?
      3           A.     Stephanie Wiley.

      4           Q.     Did Mr. Lombardo ever take Stephanie Wiley
      5    to lunch, to your knowledge?
      6           A.     Yes.

      7           Q.     Do you know if he was directed to take the
      8    account managers to lunch?
      9           A.     No, I got a call from Eli and he said is it

     10    okay if Rick takes Stephanie to lunch today, and I said
     11    I would prefer another account manager be with her,
     12    especially a female.

     13           Q.     Okay.
     14           A.     Just coming out of the me too movement, so

     15    I i did not want to put her in that situation.             And

     16    they went by themselves.

     17           Q.     Did Mr. Lombardo have a history of any
     18    inappropriate contact?
     19           A.     No, that's just the way that I was taught

     20    at Eastman Kodak, you never put yourself in a situation
     21    to be one-on-one, female to male.

     22           Q.     So you were sensitive to what was going on
     23    in current events; is that fair?
     24           A.     Yes.
     25           Q.     Who did you have discussions with



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 146 of 148 PageID# 606


                                                                     Page 145
      1    regarding -- let me put a time frame on this.            In

      2    October, who were discussing Mr. Lombardo's employment
      3    with, outside of counsel, if you had any conversations

      4    with counsel?

      5           A.     SEA Group was meeting on it.
      6           Q.     And tell me, again, who is in SEA Group?
      7           A.     You want names or the number?
      8           Q.     Names, please.
      9           A.     Chris Chmura, Leslie Peterson, John Chmura,

     10    Greg Chmura, Sharon Simmons, Xiaobing Shuai.
     11           Q.     At the time Mr. Lombardo was terminated,
     12    Chmura had an H.R. director, correct?

     13           A.     Yes.
     14           Q.     Was that Aisha Ortiz?
     15           A.     Ortez.    Yeah, Ortez.

     16           Q.     What was her role with respect to Mr.
     17    Lombardo's termination?
     18           A.     She was an adviser to SEA group.
     19           Q.     And what advice did she provide?
     20           A.     We want to be able to separate from Mr.
     21    Lombardo with the least amount of damage.

     22           Q.     Okay.    And how did Chmura propose going
     23    about that?
     24           A.     Didn't propose.      It came from Mr. Auerbach.
     25           Q.     What Did Mr. Auerbach propose?



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 147 of 148 PageID# 607


                                                                     Page 146
      1           A.      He proposed a buyout.
      2           Q.     And did the SEA Group take at that advice?
      3                   MS. SIEGMUND:     Object to the form of the
      4    question.    You can answer.
      5           A.      We thought about it.
      6           Q.     And what did you ultimately decide to do?
      7           A.      Not do that.
      8           Q.     And why?
      9           A.      We had never given a buyout to anybody we
     10    terminated, why would we do it for Mr. Lombardo?
     11           Q.     Was there any discussion regarding trying
     12    to get Mr. Lombardo to resign?
     13           A.      No.
     14           Q.     Were you involved in the decision to put
     15    Mr. Lombardo on unpaid leave in October of 2019?
     16           A.      I know about it, with a recommendation
     17    between Aisha and Operation, Sharon.           I knew about it.
     18    I was aware.
     19           Q.     You were aware.      Did you have any further
     20    involvement other than just aware of it?
     21           A.      No.
     22                   MS. COOPER:     Can we take a short break ?
     23                   MS. SIEGMUND:     Sure.    Five minutes, 10
     24    minutes?
     25                   MS. COOPER:     Five minutes is good.



                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00813-REP Document 35-3 Filed 05/15/20 Page 148 of 148 PageID# 608


                                                                              Page 147
      1                           -       -         -         -       -
      2                          (Short recess taken).
      3                               -       -         -         -       -
      4                   MS. COOPER:             Ms. Peterson, I do not have
      5    any more questions for you.                      I want to thank you for
      6    your time.
      7                   THE WITNESS:             You're welcome.
      8                   MS. SIEGMUND:             I don't have any questions.
      9    Rough for us, please.
     10                   MS. COOPER:             Standard transcript
     11                   MS. SIEGMUND:             She will read.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                VERITEXT NATIONAL COURT REPORTING COMPANY
      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
